Exhibit 10.2

 

EXECUTION VERSION

 

PURCHASE AND SALE AGREEMENT

 

BETWEEN

 

REEF EXPLORATION, L.P.,

REEF GLOBAL ENERGY VII, L.P.,

REEF GLOBAL ENERGY VIII, L.P.

AND REEF GLOBAL ENERGY IX, L.P.

 

AS SELLER

 

AND

 

ENERGEN RESOURCES CORPORATION

 

AS BUYER

 

Dated as of August 17, 2011

 

Effective Time: 7:00 a.m. July 1, 2011

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

ARTICLE I DEFINITIONS

1

 

 

 

 

ARTICLE II PURCHASE AND SALE

5

 

2.1

Purchase and Sale of Properties

5

 

2.2

Properties

5

 

2.3

Effective Time; Allocation of Liability; Indemnification

7

 

 

ARTICLE III PURCHASE PRICE

9

 

3.1

Purchase Price

9

 

3.2

Deposit

9

 

3.3

Allocated Values

9

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

10

 

4.1

Representations and Warranties of Seller

10

 

4.2

Representations and Warranties of Buyer

14

 

4.3

Survival Periods

15

 

 

ARTICLE V TITLE MATTERS

15

 

5.1

Title Examination Period

15

 

5.2

Title Defects

15

 

5.3

Notice of Title Defects

16

 

5.4

Remedies for Title Defects

16

 

5.5

Limitations

17

 

5.6

Title Defect Amount

17

 

 

ARTICLE VI ENVIRONMENTAL MATTERS

18

 

6.1

Environmental Examination Period

18

 

6.2

Environmental Defect

18

 

6.3

Notice of Environmental Defects

18

 

6.4

Remedies for Environmental Defects

18

 

6.5

Limitations

19

 

 

ARTICLE VII COVENANTS

19

 

7.1

Covenants of Seller

19

 

7.2

Preferential Rights

21

 

7.3

Consents to Assignment

22

 

 

ARTICLE VIII CONDITIONS TO CLOSING

22

 

8.1

Seller’s Conditions

22

 

8.2

Buyer’s Conditions

23

 

 

ARTICLE IX CLOSING

24

 

9.1

Closing Date

24

 

9.2

Place of Closing

24

 

9.3

Adjustments to Purchase Price at Closing

24

 

--------------------------------------------------------------------------------


 

 

9.4

Closing Obligations

25

 

 

ARTICLE X OBLIGATIONS AFTER CLOSING

26

 

10.1

Post-Closing Adjustments

26

 

10.2

Ad Valorem Taxes

27

 

10.3

Suspense Accounts

27

 

10.4

Imbalances

28

 

10.5

Further Assurances

28

 

 

ARTICLE XI TERMINATION

28

 

11.1

Right of Termination

28

 

11.2

Effect of Termination

29

 

 

ARTICLE XII MISCELLANEOUS

29

 

12.1

Exhibits

29

 

12.2

Notices

29

 

12.3

Amendments

30

 

12.4

Assignment

30

 

12.5

Counterparts

30

 

12.6

Governing Law

30

 

12.7

Entire Agreement

30

 

12.8

Waiver

30

 

12.9

Interpretation

31

 

12.10

Costs

31

 

12.11

Casualty Loss

31

 

12.12

Drafting

31

 

12.13

Publicity

31

 

12.14

Joint and Several Liability

31

 

EXHIBITS

 

 

 

Exhibit A

 

Leases and Lands

 

 

 

 

 

Exhibit B

 

Wells

 

 

 

 

 

Exhibit C

 

Contracts

 

 

 

 

 

Exhibit D

 

Equipment

 

 

 

 

 

Exhibit E

 

Allocated Values

 

 

 

 

 

Exhibit F

 

Form of Assignment, Conveyance and Bill of Sale

 

 

 

 

 

Exhibit G

 

Form of Letter In Lieu of Transfer or Division Order

 

 

 

 

 

Exhibit H

 

Form of Affidavit of Non-Foreign Status

 

 

ii

--------------------------------------------------------------------------------


 

Exhibit I

 

Form of Termination of Operating Agreement

 

 

SCHEDULES

 

 

 

 

 

 

 

Schedule 4.1(v)

 

Imbalances

 

 

 

 

 

Schedule 4.1(w)

 

AFEs

 

 

 

 

 

Schedule 4.1(x)

 

Preferential Purchase Rights and Consents to Assign

 

 

 

 

 

Schedule 10.3

 

Suspense Funds

 

 

iii

--------------------------------------------------------------------------------

 


 

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is entered into this 17th
day of August, 2011, by and between REEF EXPLORATION, L.P., a Texas limited
partnership, with an address of 1901 North Central Expressway, Suite 300,
Richardson, Texas 75080, REEF GLOBAL ENERGY VII, L.P., a Nevada limited
partnership, with an address of 1901 North Central Expressway, Suite 300,
Richardson, Texas 75080, REEF GLOBAL ENERGY VIII, L.P., a Nevada limited
partnership, with an address of 1901 North Central Expressway, Suite 300,
Richardson, Texas 75080 and REEF GLOBAL ENERGY IX, L.P., a Nevada limited
partnership, with an address of 1901 North Central Expressway, Suite 300,
Richardson, Texas 75080 (collectively “Seller”), and Energen Resources
Corporation, an Alabama corporation, with an address of 605 Richard
Arrington, Jr. Blvd. North, Birmingham, Alabama 35203-2707 (“Buyer”). Buyer and
Seller are sometimes referred to collectively as the “Parties” and,
individually, as a “Party.”

 

ARTICLE I

DEFINITIONS

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“Accounting Arbitrator” shall have the meaning given that term in
Section 10.1(b).

 

“AFEs ” shall have the meaning given that term in Section 4.1(x).

 

“Affiliate”  shall mean any Person that, directly or indirectly, through one or
more entities, controls, is controlled by or is under common control with the
Person specified. For the purpose of the immediately preceding sentence, the
term “control” and its syntactical variants mean the power to direct or cause
the direction of the management of such Person, whether through the ownership of
voting securities, by contract, agency or otherwise.

 

“Agreement ” shall have the meaning given that term in the preamble.

 

“Allocated Value” shall have the meaning given that term in Section 3.3.

 

“Assignment” shall have the meaning given that term in Section 9.4(a).

 

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday on which banks in Midland, Texas are authorized or obligated by Law to
close.

 

“Buyer” shall have the meaning given that term in the preamble.

 

“Casualty Loss” shall have the meaning given that term in Section 12.11.

 

“Claim Notice” shall have the meaning given that term in Section 2.3(c).

 

“Closing” shall have the meaning given that term in Section 9.1.

 

“Closing Date” shall have the meaning given that term in Section 9.1.

 

--------------------------------------------------------------------------------


 

“Closing Settlement Statement” shall have the meaning given that term in
Section 9.3(a).

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Contracts” shall have the meaning given that term in Section 2.2(c).

 

“Defect Deductible” shall have the meaning given that term in Section 5.5.

 

“Defensible Title” shall have the meaning given that term in Section 5.2.

 

“Deposit” shall have the meaning given that term in Section 3.2.

 

“Effective Time” shall have the meaning given that term in Section 2.3(a).

 

“Environmental Defect” shall have the meaning given that term in Section 6.2.

 

“Environmental Defect Amount” shall have the meaning given that term in
Section 6.4(a).

 

“Environmental Defect Property” shall have the meaning given that term in
Section 6.3.

 

“Environmental Examination Period” shall have the meaning given that term in
Section 6.1.

 

“Environmental Laws” shall mean all Laws, statutes, regulations and judicial
interpretations of the United States and the State of Texas or either of them,
or any other Governmental Authority or quasi governmental authority having
jurisdiction, that relate to the prevention, abatement or elimination of
pollution, or the protection of the environment, including the federal
Comprehensive Environmental Response, Compensation and Liability Act, the
federal Resource Conservation and Recovery Act, the federal Clean Water Act, the
Federal Safe Drinking Water Act, the federal Toxic Substance Control Act, the
federal Hazardous Materials Transportation Act, and all other State of Texas or
federal statutes, Laws, rules, regulations, orders or judicial interpretation
serving similar or related purposes.

 

“Governmental Authority” shall mean any federal, state, local or foreign
government or any court of competent jurisdiction, regulatory or administrative
agency, commission or other governmental authority that exercises jurisdiction
over any of the Properties.

 

“Hazardous Substance” shall mean any substance now or hereafter defined as a
“hazardous substance” under the federal Comprehensive Environmental Response,
Compensation and Liability Act, or any rule, regulation, judicial interpretation
or order of any Governmental Authority in connection therewith, or under any
other similar Law.

 

“Hydrocarbons” shall mean oil, gas, condensate, and other gaseous and liquid
hydrocarbons or any combination thereof.

 

2

--------------------------------------------------------------------------------


 

“Imbalance” shall mean any imbalance at the wellhead between the amount of
Hydrocarbons produced from a Well and taken by and allocated to Seller and the
amount of Hydrocarbons produced from a Well and allocable to Seller’s interest
therein.

 

“Indebtedness” shall mean any of the following: (i) any indebtedness for
borrowed money, (ii) any obligations evidenced by bonds, debentures, notes or
other similar instruments, (iii) any obligations to pay the deferred purchase
price of property or services, except trade accounts payable and other current
liabilities arising in the ordinary course of business, (iv) any obligations as
lessee under capitalized leases, (v) any indebtedness created or arising under
any conditional sale or other title retention agreement with respect to acquired
property, (vi) any obligations, contingent or otherwise, under acceptance
credit, letters of credit or similar facilities, and (vii) any guaranty of any
of the foregoing.

 

“Indemnified  Party” shall have the meaning given that term in Section 2.3(c).

 

“Law” shall mean any applicable statute, law, rule, regulation, ordinance,
order, code, ruling, writ, injunction, decree or other official act of or by any
Governmental Authority.

 

“Lands” shall have the meaning given that term in Section 2.2(a).

 

“Leases” shall have the meaning given that term in Section 2.2(a).

 

“Liabilities” shall have the meaning given that term in Section 2.3(b).

 

“Losses” shall have the meaning given that term in Section 2.3(c).

 

“Lowest Cost Response” shall mean the response allowed under Environmental Laws
that a reasonably prudent operator would take to address the condition present
to bring it into compliance with Environmental Laws at the lowest reasonable
cost (considered as a whole taking into consideration any negative impact such
response may have on the operations of the relevant Properties) as compared to
any other response that is consistent with Environmental Laws.

 

“Net Operating Income” shall mean all revenues received from the sale of
Hydrocarbons attributable to the Properties, less all actual and reasonable
costs and burdens associated with the ownership and operation of the Properties,
including, without limitation:

 

(a)           operating costs, including operators’ overhead under applicable
operating agreements;

 

(b)           costs of reworking existing wells; drilling, testing, completing
and equipping new wells; constructing and installing equipment and facilities;

 

(c)           third-party land, legal and accounting costs attributable to
operation of the Properties;

 

(d)           royalties, overriding royalties and other burdens on production;
and

 

3

--------------------------------------------------------------------------------


 

(e)           taxes that affect or relate to the Properties, the Wells, oil and
gas reserves in the Properties, or production from the Properties, including ad
valorem taxes, production taxes and severance taxes.

 

“Other Rights” shall have the meaning given that term in Section 2.2(c) .

 

“Party” and “Parties” shall have the meaning given those terms in the preamble.

 

“Permitted Encumbrances” shall mean (A) liens for taxes which are not yet
delinquent; (B) normal and customary liens of co-owners under operating
agreements, unitization agreements, and pooling orders relating to the
Properties, which obligations are not yet due and pursuant to which Seller is
not in default; (C) mechanic’s and materialman’s liens relating to the
Properties, which obligations are not yet due and pursuant to which Seller is
not in default; (D) minor defects and irregularities in title or other
restrictions created in the ordinary course of business that are of the nature
customarily accepted by prudent purchasers of oil and gas properties and do not
decrease the net revenue interest below the amount set forth in Exhibit E,
increase the working interest above the amount set forth in Exhibit E (without a
proportionate increase in the net revenue interest set forth in Exhibit E) or
materially affect the value of any property encumbered thereby; (E) all
approvals required to be obtained from Governmental Authorities that are lessors
under Leases (or who administer such Leases on behalf of such lessors) which are
customarily obtained post-closing; (F) preferential rights to purchase and
consent to transfer requirements of any Person (to the extent same have been
complied with in connection with a prior sale, assignment or transfer and are
not triggered by the consummation of the transactions contemplated by this
Agreement); and (G) conventional rights of reassignment normally activated by an
intent to abandon or release a Lease and requiring notice to the holders of such
rights.

 

“Person” shall mean an individual, corporation, partnership, association, trust,
limited liability company or any other entity or organization, including
government or political subdivisions or an agency, unit or instrumentality
thereof.

 

“Post-Closing Settlement Statement” shall have the meaning given that term in
Section 10.1(a).

 

“Preferential Rights” shall have the meaning given that term in Section 7.2.

 

“Properties” shall have the meaning given that term in Section 2.2.

 

“Property” shall have the meaning given that term in Section 3.3.

 

“Purchase Price” shall have the meaning given that term in Section 3.1.

 

“Records” shall have the meaning given that term in Section 2.2(g).

 

“Reef Exploration Operating Agreement” shall mean that certain Operating
Agreement by and among Reef Exploration, L.P., as “Operator,” and Reef Global
Energy VII, L.P. and Reef Global Energy VIII, L.P., as “Non-Operators,” dated as
of December 1, 2006.

 

4

--------------------------------------------------------------------------------


 

“Seller” shall have the meaning given that term in the preamble.

 

“Surface Contracts” shall have the meaning given that term in Section 2.2(c).

 

“Title Defect” shall have the meaning given that term in Section 5.2.

 

“Title Defect Amount” shall have the meaning given that term in Section 5.4.

 

“Title Defect Property” shall have the meaning given that term in Section 5.3.

 

“Title Examination Period” shall have the meaning given that term in
Section 5.1.

 

“Wells” shall have the meaning given that term in Section 2.2(b)

 

ARTICLE II

PURCHASE AND SALE

 

2.1           Purchase and Sale of Properties. Seller agrees to sell and convey
to Buyer, and Buyer agrees to purchase from Seller and pay for, the Properties,
subject to the terms and conditions of this Agreement.

 

2.2           Properties.  All of the following shall herein be collectively
called the “Properties.”

 

(a)           All of Seller’s right, title and interest in and to the leasehold
estates, mineral interests, surface interests and operating rights interest set
forth in Exhibit A, together with each and every kind and character of right,
title, claim or interest which Seller has in and to the lands described or
referred to in Exhibit A or described or referred to in, or covered by, an
instrument described on Exhibit A (collectively, the “Lands”), even though
Seller’s interests therein may be incorrectly described in or omitted from
Exhibit A (collectively, the “Leases”).  All Leases will be delivered to Buyer
at a 75% net revenue interest;

 

(b)           All of Seller’s right, title and interest in and to all of the
oil, gas, water, supply, disposal or injection wells located on the Lands,
whether producing, not producing, shut-in or temporarily abandoned, including
the wells described in Exhibit B (collectively, the “Wells”);

 

(c)           All rights, titles and interests of Seller in and to all of the
property and rights (collectively, the “Other Rights”) incident to the Leases,
Lands or Wells, including the following:

 

(1)           All of Seller’s right, title and interest in, to and under, or
derived from, all of the contracts, agreements and instruments by which the
Properties are bound, or that relate to or are otherwise applicable to the
Properties, or any of them, or the production of Hydrocarbons in association
therewith, including all operating agreements (other

 

5

--------------------------------------------------------------------------------


 

than the Reef Exploration Operating Agreement, which shall be terminated at or
before the Closing), unitization, pooling and communitization agreements,
declarations and orders, joint venture agreements, farmin and farmout
agreements, water rights and disposal agreements, exploration agreements,
participation agreements, exchange agreements, transportation or gathering
agreements, agreements for the sale and purchase of oil, gas or casinghead gas,
processing agreements, and equipment leases, including the contracts,
agreements, instruments and leases described in Exhibit C (collectively, the
“Contracts”); and

 

(2)           All of Seller’s right, title and interest in and to all of the
easements, permits, licenses, servitudes, rights-of-way, surface leases and
other surface rights appurtenant to, and used or held for use in connection with
the Lands, Wells, Contracts or the Equipment, or any of them (collectively, the
“Surface Contracts”);

 

(d)           All right, title and interest of Seller in and to all personal
property, equipment, fixtures and improvements (including all materials,
supplies and surpluses, production facilities, plants, pipelines, gathering
lines and water supply well(s) and systems, and communication devices) employed
or used in connection with, or appurtenant to, the Leases, Lands, Wells or Other
Rights, or any of them, or used or stored in connection with the exploration,
development or operation of the Leases, Lands, Wells or Other Rights or with the
production, treatment, transportation, sale or disposal of Hydrocarbons or water
produced therefrom or attributable thereto, including the equipment described in
Exhibit D (collectively, the “Equipment”);

 

(e)           All right, title and interest of Seller in and to all Hydrocarbons
produced from or attributable to the hereinabove referenced Properties from and
after the Effective Time (or proceeds therefrom);

 

(f)            All right, title, and interest of Seller in and to all Imbalances
relating to the Properties; and

 

(g)           All right, title, and interest of Seller in and to all lease
files; land files; well files; sales contract files; title and contract files;
gas processing files; division order files; abstracts; title opinions; land
surveys; proprietary and non-proprietary geologic and proprietary geophysical
and non-proprietary data (including all interpretations of such non-proprietary
data, but excluding all interpretations of such proprietary data);
non-confidential logs; maps; engineering data and reports; reserve studies and
evaluations; files and all other books, records, data, files, maps and
accounting records related primarily to the hereinabove referenced Properties,
or any of them, or used or held for use primarily in connection with the
maintenance or operation thereof; all technical information or data in the
possession of

 

6

--------------------------------------------------------------------------------


 

Seller; and all of Seller’s computer records, relating or pertaining to the
hereinabove referenced Properties (collectively, the “Records”).

 

Notwithstanding the fact that the description of certain Properties on Exhibit A
may contain language limiting the rights in such Properties to certain depths
and/or certain lands, it is the intent of Seller and Buyer that the Properties
include, and the Properties shall include, all of Seller’s right, title and
interest in and to all the Lands.

 

2.3  Effective Time; Allocation of Liability; Indemnification.

 

(a)      The purchase and sale of the Properties shall be effective as of
July 1, 2011, at 7:00 A.M., local time at the location of the Properties (the
“Effective Time”).

 

(b)      Upon the occurrence of Closing, Buyer shall be entitled to all amounts
realized from and accruing to the Properties subsequent to the Effective Time
and shall be responsible for any and all third-party claims, fees, costs,
judgments and expenses (including any of same for personal or real property
damage, personal injury (including death) to persons, environmental damage,
contract or lease breach or default, taxes and other charges (collectively,
“Liabilities”) arising out of, relating, or attributable to, the development and
operation of the Properties subsequent to the Effective Time. Buyer shall also
be responsible for all of said Liabilities for environmental damage including
all of Seller’s duty for the plugging, replugging, abandonment, removal,
disposal and restoration associated with the Properties arising prior to the
Effective Time. Seller shall be entitled to all amounts realized from and
accruing to the Properties prior to the Effective Time and, with the exception
of the Liabilities for environmental damages, shall be responsible for any and
all Liabilities arising out of, relating, or attributable to, the development or
operation of the Properties prior to the Effective Time.

 

(c)       UPON THE OCCURRENCE OF CLOSING, EXCLUDING ANY LIABILITIES FOR
ENVIRONMENTAL DAMAGES, SELLER ASSUMES ALL RISKS, LIABILITIES, OBLIGATIONS AND
LOSSES IN CONNECTION WITH, AND SHALL DEFEND, INDEMNIFY AND SAVE AND HOLD
HARMLESS BUYER, ITS OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS, FROM AND AGAINST
ALL LOSSES WHICH ARISE FROM OR IN CONNECTION WITH (I) THE PROPERTIES PRIOR TO
THE EFFECTIVE TIME, OR (II) A BREACH OF ANY OF SELLER’S REPRESENTATIONS OR
WARRANTIES UNDER THIS AGREEMENT.  UPON THE OCCURRENCE OF CLOSING, BUYER ASSUMES
ALL RISKS, LIABILITIES, OBLIGATIONS AND LOSSES IN CONNECTION WITH, AND SHALL
DEFEND, INDEMNIFY AND SAVE AND HOLD HARMLESS SELLER, ITS OFFICERS, DIRECTORS,
EMPLOYEES AND AGENTS, FROM

 

7

--------------------------------------------------------------------------------


 

AND AGAINST ALL LOSSES WHICH ARISE FROM OR IN CONNECTION WITH (I) THE PROPERTIES
ON OR AFTER THE EFFECTIVE TIME, OR (II) ALL LOSSES WHICH ARISE AS A RESULT OF
ENVIRONMENTAL DAMAGE WHENEVER ARISING AND (III) A BREACH OF ANY OF BUYER’S
REPRESENTATIONS OR WARRANTIES UNDER THIS AGREEMENT. “LOSSES” SHALL MEAN ANY
ACTUAL LOSSES, COSTS, EXPENSES, LIABILITIES, DAMAGES, DEMANDS, SUITS, SANCTIONS
OF EVERY KIND AND CHARACTER INCLUDING REASONABLE FEES AND EXPENSES OF ATTORNEYS,
TECHNICAL EXPERTS AND EXPERT WITNESSES REASONABLY INCIDENT TO MATTERS
INDEMNIFIED AGAINST; EXCLUDING ANY SPECIAL, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY
DAMAGES, LOSS OF PROFITS INCURRED BY A PARTY OR LOSS INCURRED AS A RESULT OF THE
INDEMNIFIED PARTY INDEMNIFYING A THIRD PARTY. BUYER SHALL BE DEEMED TO HAVE
RELEASED SELLER AT THE CLOSING FROM ANY LOSSES FOR WHICH BUYER HAS AGREED TO
INDEMNIFY SELLER HEREUNDER, AND SELLER SHALL BE DEEMED TO HAVE RELEASED BUYER AT
THE CLOSING FROM ANY LOSSES FOR WHICH SELLER HAS AGREED TO INDEMNIFY BUYER
HEREUNDER. THE PARTY SEEKING INDEMNIFICATION UNDER THE TERMS OF THIS AGREEMENT
(THE “INDEMNIFIED PARTY”) SHALL SUBMIT A WRITTEN NOTICE TO THE OTHER PARTY
WHICH, TO BE EFFECTIVE, MUST STATE: (I) THE AMOUNT OF EACH PAYMENT CLAIMED BY
THE INDEMNIFIED PARTY TO BE OWING, (II) THE BASIS FOR SUCH CLAIM, WITH
SUPPORTING DOCUMENTATION, (III) A LIST IDENTIFYING TO THE EXTENT REASONABLY
POSSIBLE EACH SEPARATE ITEM OF LOSS FOR WHICH PAYMENT IS SO CLAIMED (A “CLAIM
NOTICE”). THE AMOUNT CLAIMED SHALL BE PAID BY THE INDEMNIFYING PARTY AS AND TO
THE EXTENT REQUIRED HEREIN WITHIN THIRTY (30) DAYS AFTER RECEIPT OF THE CLAIM
NOTICE OR AFTER THE AMOUNT OF SUCH PAYMENT HAS BEEN FINALLY ESTABLISHED,
WHICHEVER LAST OCCURS.

 

(d)      This Section 2.3 shall survive Closing; provided, however, the
indemnification obligations with respect to any representation or warranty shall
survive Closing only for the duration of the applicable survival period for such
representation or warranty set forth in Section 4.3, except for any Loss for
which the Indemnified Party has submitted a Claim Notice prior to the
termination of the applicable survival period.

 

8

--------------------------------------------------------------------------------


 

ARTICLE III

PURCHASE PRICE

 

3.1                                Purchase Price.  The purchase price for the
Properties shall be TEN MILLION AND NO/100 DOLLARS ($10,000,000.00), as adjusted
pursuant to this Agreement (the “Purchase Price”).

 

3.2                                Deposit.

 

(a)                                 Concurrently with the execution and delivery
of this Agreement, Buyer has deposited by wire transfer in same day funds with
Seller the sum of FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($500,000.00) (the
“Deposit”). The Deposit and any interest earned thereupon shall be applied
toward the Purchase Price at Closing.

 

(b)                                 If (i) all conditions precedent to the
obligations of Buyer set forth in Section 8.2 have been met and (ii) the
transactions contemplated by this Agreement are not consummated on or before the
Closing Date because of: (A) the failure of Buyer to perform any of its
obligations hereunder or (B) the failure of any of Buyer’s representations or
warranties hereunder to be true and correct as of the Closing, then, in such
event, Seller shall have, as Seller’s sole and exclusive remedy, the right to
terminate this Agreement and retain the Deposit, together with all interest
earned thereon, as liquidated damages, SELLER WAIVING ALL OTHER RIGHTS, REMEDIES
AND DAMAGES THAT IT MAY HAVE IN SUCH EVENT.

 

(c)                                  If (i) this Agreement is terminated by the
mutual written agreement of Buyer and Seller, (ii) the Closing does not occur on
or before the Closing Date for any reason other than as set forth in Section
3.2(b) or (iii) this Agreement is terminated for any reason other than as set
forth in Section 3.2(b), then Buyer shall be entitled to the return of, and
Seller shall immediately return to Buyer, the Deposit, plus interest thereon
received by Seller from the date of Seller’s receipt of the Deposit to the date
of Seller’s return of the Deposit to Buyer, free of any claims by Seller. Buyer
and Seller shall, in that event, have the rights and obligations set forth in
Section 11.2.

 

3.3                                Allocated Values. Buyer and Seller agree that
the unadjusted Purchase Price is allocated among the Properties in the amounts
set forth in Exhibit E. The “Allocated Value” for any individual property or
group of properties valued together (such single property or group of properties
valued together listed individually in Exhibit E, a “Property”) equals the
portion of the unadjusted Purchase Price allocated to such Property on Exhibit E
and such Allocated Value shall be used in calculating adjustments to the
Purchase Price as provided herein.  Buyer and Seller agree (a) that the
Allocated Values, as adjusted, shall be used by Seller and Buyer as the basis
for reporting Property values and other items for purposes of all federal, state
and local tax returns, including Internal Revenue Service Form 8594 and (b) that
neither they nor their

 

9

--------------------------------------------------------------------------------


 

Affiliates will take positions inconsistent with such Allocated Values in
notices to Governmental Authorities, in audit or other proceedings with respect
to taxes, in notices to holders of Preferential Rights or in other documents or
notices relating to the transactions contemplated by this Agreement.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

4.1                                Representations and Warranties of Seller.
Seller represents and warrants to Buyer (which representations and warranties
shall survive the Closing for the periods set forth in Section 4.3) that all of
the matters set out in items (a) through (y) below are true and correct in all
respects:

 

(a)                                 Organization.

 

(i)             REEF EXPLORATION, L.P. is a limited partnership duly organized,
validly existing and in good standing under the laws of the State of Texas, and
is duly qualified to carry on its business in the State of Texas.

 

(ii)          REEF GLOBAL ENERGY VII, L.P. is a limited partnership duly
organized, validly existing and in good standing under the laws of the State of
Nevada, and is duly qualified to carry on its business in the State of Texas.

 

(iii)       REEF GLOBAL ENERGY VIII, L.P. is a limited partnership duly
organized, validly existing and in good standing under the laws of the State of
Nevada, and is duly qualified to carry on its business in the State of Texas.

 

(iv)      REEF GLOBAL ENERGY IX, L.P. is a limited partnership duly organized,
validly existing and in good standing under the laws of the State of Nevada, and
is duly qualified to carry on its business in the State of Texas.

 

(b)                                 Authority. Seller has all individual or
partnership power as authorized under the laws of the State of Texas to (i)
conduct its business as presently conducted, (ii) perform its obligations under
this Agreement, and (iii) own the Properties.

 

(c)                                  No Conflict or Violation. Neither the
execution and delivery of this Agreement by Seller, nor the consummation of the
transactions contemplated by this Agreement by Seller will violate, or be in
conflict with, (i) any provision of the articles, bylaws or governing documents
of any entity comprising Seller, (ii) any provision of any agreement or
instrument to which any entity comprising Seller is a party or by which any
entity comprising Seller is a party or by which it or any of the Properties is
bound, or (iii) any judgment, decree, order, statute, rule or

 

10

--------------------------------------------------------------------------------


 

regulation applicable to Seller, except for any violation that does not have a
material adverse effect on the Properties, Seller or its ability to consummate
the transactions contemplated hereby.

 

(d)                                 Noncontravention.  Assuming compliance with
(i) the consent requirements described in Section 4.1(x) below and (ii) the
preferential purchase rights described in Section 4.1(x) below, neither the
execution and delivery of this Agreement by Seller, nor the consummation of the
transactions contemplated by this Agreement by Seller, will violate or breach
the terms of, cause a default under, result in acceleration of, create in any
party the right to accelerate, terminate, modify or cancel this Agreement, any
Lease, any Contract or any Surface Contract or require any notice under any
applicable Law or the organizational documents of Seller.

 

(e)                                  Due Authorization. The execution, delivery
and performance by Seller of this Agreement and the transactions contemplated
hereby have been duly and validly authorized by all necessary individual or
partnership action (including any necessary shareholder, member or partner
approval) by all entities comprising Seller.

 

(f)                                   Due Execution; Enforceability. This
Agreement has been duly executed and delivered on behalf of Seller, and at
Closing all documents and instruments required to be executed and delivered by
Seller shall be so executed and delivered by Seller. This Agreement does, and
such documents and instruments shall, constitute legal, valid and binding
obligations of Seller enforceable in accordance with their terms, except insofar
as the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium or other similar
Laws affecting the enforcement of creditors’ rights generally and by general
principles of equity, regardless of whether such principles are considered in a
proceeding at Law or in equity.

 

(g)                                  Production Reports; Taxes. The operator of
the Properties has filed or caused to be filed all federal, state and local
production reports and tax and information returns required under all applicable
Laws. All taxes with respect to the Properties have been paid in full, and all
additional assessments received on or prior to the Closing Date, or attributable
thereto, will be timely and fully paid by such operator on or prior to the date
when delinquent.

 

(h)                                 Broker’s Fees. Seller has not incurred any
liability, contingent or otherwise, for brokers’ or finders’ fees relating to
the transactions contemplated by this Agreement for which Buyer shall have any
responsibility whatsoever.

 

11

--------------------------------------------------------------------------------


 

(i)                                     Taxes. All ad valorem, property,
production, severance and similar taxes and assessments based on or measured by
the ownership of property or the production of Hydrocarbons or the receipt of
proceeds therefrom on the Properties that are due and payable as of the date
hereof have been paid, and all such taxes and assessments that become due and
payable prior to the Closing shall be timely and properly paid by Seller.

 

(j)                                    Equipment. Except as state in this
paragraph, all of the Equipment has been maintained in a state of repair so as
to be adequate for normal operations. The Cole Ranch 40 #2 has a hole in its
tubing; the Cole Ranch 41 #2 has parted rods; and the Cole Ranch 44 #2 has a
hole in its polish rod liner.

 

(k)                                 Licenses, Permits and Filings. Seller has or
has caused others to obtain and maintain all material governmental licenses and
permits, including all permits required under applicable Environmental Laws, and
has properly made or caused all filings necessary to obtain and maintain such
licenses and permits and to own and operate the Properties as presently being
owned and operated. Such licenses, permits and filings are in full force and
effect, and no material violations exist with respect to any of the same.

 

(l)                                     Litigation. There are no suits, actions,
litigation, arbitration, mediation, judgments or other proceedings pending or
threatened (i) against Seller that would affect Seller’s ability to perform its
obligations hereunder, or (ii) which affect, or could reasonably be expected to
affect, the Properties. There have been no events, occurrences, facts or
circumstances on or with respect to the ownership or operation of the Properties
that could give rise to a claim by any Person for property damage, personal or
bodily injury or death.

 

(m)                             Bankruptcy. There are no bankruptcy,
reorganization or arrangement proceedings pending, being contemplated by or
threatened against Seller or any Affiliate of Seller.

 

(n)                                 Foreign Person. None of the entities
comprising Seller is a “foreign person” within the meaning of Section 1445 of
the Code.

 

(o)                                 Environmental. With respect to the
Properties:

 

(1)                                 There are no actions, suits, claims or
proceedings seeking money damages, injunctive relief, remedial action or other
remedy, pending or threatened, against any of the Properties or against Seller
arising from its ownership or operation of the Properties and relating to the
violation of, or noncompliance with, any Environmental Laws, the disposal,
discharge, or release of any Hazardous Substance, or the exposure of any person
to any other solid waste, pollutant, chemical substance, noise or vibration.

 

12

--------------------------------------------------------------------------------


 

(2)                                 Neither the execution of this Agreement nor
the consummation of the transactions contemplated by this Agreement will violate
any Environmental Law or require the consent or approval of any Governmental
Authority charged with enforcing any Environmental Laws.

 

(p)                                 Records. The Records are current, accurate
and complete, except to the extent any inaccuracy or incompleteness would not
reasonably be expected to have a material adverse effect to the Properties.
Buyer has been given such access to the Records prior to the date hereof
sufficient to enable Buyer to determine to its best knowledge that the
information for this Agreement contains a materially complete description of the
Properties.

 

(q)                                 Maintenance of Records. Seller has
maintained or caused others to maintain the Records in accordance with ordinary
and customary industry standards in the domestic oil and gas industry, and all
accounting records relating to the Properties have been prepared in accordance
with ordinary and customary industry standards in the domestic oil and gas
industry.

 

(r)                                    Material Leases, Wells, and Other Rights.
All of the Leases, Wells, and material Other Rights (including, without
limitation, Contracts and Surface Contracts) that will burden, relate to or
encumber the Properties, or to which the Properties will be subject after
Closing, are set forth on Exhibit A, Exhibit B and Exhibit C. For the purposes
of this Section 4.1(r), an Other Right shall be considered “material” if it has
or could reasonably expected to have a material economic impact on the use,
ownership or operation of the Properties, including (i) any such Other Right
that could reasonably be expected to result in aggregate payments by or revenues
to Seller of more than $100,000.00 in any calendar year and (ii) any Contract or
Surface Contract which is not terminable without penalty upon thirty (30) days
or less notice.

 

(s)                                   Operation and Maintenance of Properties.
With the exception of the hole in the tubing on the Cole Ranch 40 #2 well, the
parted rods on the Cole Ranch 41 #2 well and hole in the polish rod liner on the
Cole Ranch 44 #2 well, Seller has operated and maintained the Properties in
accordance with (i) customary and recognized oilfield practices prior to Closing
except to the extent that the failure to do so would not have a material adverse
effect on the Properties and (ii) all applicable Laws (including Environmental
Laws). Seller has not abandoned, or agreed to abandon, any wells and there are
no dry holes, or otherwise inactive wells, located on the Properties, other than
wells that have been properly plugged and abandoned.

 

(t)                                    Joint Interest Billings. All invoices,
expenses, costs, taxes, revenues, royalties and all other disbursements and
amounts relating or attributable

 

13

--------------------------------------------------------------------------------


 

to any of the Properties prior to the Effective Time have been accrued,
remitted, paid or disbursed to the party or parties due same as of the date of
this Agreement or will be paid by Seller in a timely fashion after the Effective
Time.

 

(u)                                 Leases and Royalties. The Leases have been
maintained according to their terms and conditions, in compliance with the
agreements to which the Leases are subject, and the Leases are presently in full
force and effect. All shut-in royalties, overriding royalties and other
royalties or similar burdens on production with respect to the Leases that have
become due and payable by Seller as of the Effective Time have been duly paid
other than those funds held in suspense by Seller as described in Section 10.3.
Schedule 10.3 sets forth a description of all funds currently held in suspense
by Seller with respect to the Properties.

 

(v)                                 Imbalances. Schedule 4.1(v) sets forth (i)
all Imbalances associated with the Properties as of the dates set forth on such
Schedule 4.1(v) and (ii) all imbalances with any party purchasing or
transporting Hydrocarbons associated with the Properties.

 

(w)                               AFEs.  Schedule 4.1(w) contains a true and
correct list of all authorities for expenditures, proposals and/or commitments
(collectively, “AFEs”) to drill, complete, recomplete, deepen, plug back, plug
and abandon or rework Wells, to shoot seismic or perform other geophysical
surveys or for capital expenditures with respect to the Properties that have
been proposed by any Person having authority to do so other than internal AFEs
of Seller not delivered to third parties. Except as set forth in Schedule
4.1(w), Seller has not gone or been deemed to have gone “non-consent” or failed
to participate in the drilling or reworking of a well, any seismic program, or
any other operation which would cause Seller or Buyer to suffer a penalty or
lose or forfeit any interests in the Properties.

 

(x)                                 Preferential Purchase Rights and Consents to
Assign. Schedule 4.1(x) sets forth (i) those preferential rights to purchase or
similar rights and (ii) those consents to assignment or similar rights that, in
either case, are applicable to transfers of the Properties in connection with
the transactions contemplated under this Agreement.

 

(y)                                 Mortgages and Security Interests. There are
no mortgages, deeds of trust, security interests or financing statements
encumbering the Properties.

 

4.2                                Representations and Warranties of Buyer.
Buyer represents and warrants to Seller (which representations and warranties
shall survive the Closing for the periods set forth in Section 4.3) that all of
the matters set out in items (a) through (d) below are true and correct in all
respects:

 

14

--------------------------------------------------------------------------------


 

(a)                                 Authority. Buyer has all requisite power and
authority to carry on its business as presently conducted, to enter into this
Agreement, to purchase the Properties on the terms described in this Agreement,
and to perform its other obligations under this Agreement.

 

(b)                                 Due Authorization. The execution, delivery
and performance of this Agreement by Buyer and the transactions contemplated
hereby have been duly and validly authorized by all requisite action on the part
of Buyer.

 

(c)                                  Due Execution; Enforceability. This
Agreement has been duly executed and delivered on behalf of the Buyer, and at
the Closing all documents and instruments required to be executed and delivered
by Buyer shall be executed and delivered by Buyer. This Agreement does, and such
documents and instruments shall, constitute a legal, valid and binding
obligation of Buyer, enforceable in accordance with their terms, except insofar
as the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium or other similar
Laws affecting the enforcement of creditors’ rights generally and by general
principles of equity, regardless of whether such principles are considered in a
proceeding at Law or in equity.

 

(d)                                 Broker’s Fees. Buyer has incurred no
liability, contingent or otherwise, for brokers’ or finders’ fees relating to
the transactions contemplated by this Agreement for which Seller shall have any
responsibility whatsoever.

 

4.3                                Survival Periods.  The representations and
warranties of Seller contained in Sections 4.1(j), 4.1(k), 4.1(l), 4.1(o),
4.1(p), 4.1(q), 4.1(r), 4.1(s), 4.1(v), 4.1(w), 4.1(x) and 4.1(y) shall survive
the Closing for a period of twelve (12) months.  The representations and
warranties of Seller contained in Sections 4.1(t) and 4.1(u) shall survive the
Closing until the expiration of the applicable statute of limitations.  All
other representation and warranties of Seller contained in Section 4.1 and the
representation and warranties of Buyer contained in Section 4.2 shall survive
Closing indefinitely.

 

ARTICLE V

TITLE MATTERS

 

5.1                                Title Examination Period.  Provided that
Seller timely provides access to the Records and other materials as contemplated
in Section 7.1, the “Title Examination Period” will commence on the date of this
Agreement and end at 5:00 P.M. CDT on August 22, 2011.

 

5.2                                Title Defects. A Property shall be deemed to
have a “Title Defect” if Seller is found to have less than Defensible Title and
it is reasonably estimated to (a) require an expenditure in excess of $10,000.00
to remedy or (b) reduce the value of such Property by an amount in excess of
$10,000.00. For purposes of this Agreement, the term “Defensible Title” shall
mean such title of Seller that, subject to and except for the Permitted
Encumbrances:

 

(a)                                 with respect to any Property:

 

15

--------------------------------------------------------------------------------


 

(1)              entitles Seller to receive not less than the percentage set
forth in Exhibit E as the net revenue interest for such Property of all
Hydrocarbons produced, saved and marketed from such Property, all without
reduction of such interest throughout the duration of the life of such Property,
as to all of the depths listed on Exhibit A for such Property, and if no depths
are listed, then as to all depths;

 

(2)              obligates Seller to bear the percentage of the costs and
expenses relating to the maintenance, development and operation of such Property
not greater than the working interest for such Property shown in Exhibit E as to
all of the depths listed on Exhibit A for such Property, and if no depths are
listed, then as to all depths, without increase throughout the duration of the
life of such Property, except (1) as set forth therein, (2) increases, after the
date of this Agreement, resulting from contribution requirements with respect to
defaulting co-owners under applicable operating agreements, and (3) increases to
the extent that they are accompanied by a proportionate increase in Seller’s
corresponding net revenue interest set forth in Exhibit E;

 

(b)                                 is free and clear of all liens,
encumbrances, encroachments, charges, claims, burdens and defects;

 

(c)                                  is deducible from applicable county
records;

 

(d)                                 is filed of record so as to be sufficient
against competing claims of bona fide purchasers for value without notice or
other Persons entitled to protection of applicable recording laws; and

 

(e)                                  permits Seller and its assigns and
designees rights of ingress and egress over the Properties for purposes of oil
and gas exploration, development, gathering, and production.

 

5.3                                Notice of Title Defects.  If Buyer discovers
any Title Defect during the Title Examination Period, Buyer shall promptly
notify Seller prior to the expiration of the Title Examination Period.  To be
effective, such notice shall be in writing and shall include (a) a description
of the alleged Title Defect, (b) each of the Properties affected (each, a “Title
Defect Property”), (c) the value of each Title Defect Property (which shall be
the Allocated Value), (d) documentation sufficient to reasonably support and
explain the asserted Title Defect, and (e) the amount which Buyer reasonably
believes to be the Title Defect Amount resulting from the alleged Title Defect
and the computations and information upon which Buyer’s belief is based.

 

5.4                                Remedies for Title Defects. Seller shall have
the option, but not the obligation, to attempt to cure any Title Defect prior to
Closing. In the event that any Title Defect is not cured to Buyer’s reasonable
satisfaction on or before Closing, (i) the Purchase Price shall be reduced by an
amount (the “Title Defect Amount”) determined pursuant to Section 5.6 and
limited pursuant to Section 5.5, (ii) the Parties shall proceed to Closing,
(iii) each Title Defect Property

 

16

--------------------------------------------------------------------------------


 

shall be conveyed by Seller to Buyer subject to such Title Defect and (iv) Buyer
shall pay to Seller the Purchase Price as so adjusted; provided, however, if the
sum of all Title Defect Amounts and all Environmental Defect Amounts determined
prior to Closing is equal to or exceeds $1,000,000.00, then either Party shall
have the right to terminate this Agreement prior to Closing.

 

5.5                                Limitations. Notwithstanding anything herein
to the contrary, (i) in no event shall there be any adjustments to the Purchase
Price or other remedies under this Agreement for any Title Defect if the sum of
all Title Defect Amounts and all Environmental Defect Amounts does not exceed
$100,000.00 (the “Defect Deductible”), and (ii) in the event that the sum of all
Title Defect Amounts and all Environmental Defect Amounts exceeds the Defect
Deductible, then any adjustments to the Purchase Price for Title Defects shall
be applicable only to the portion that exceeds the Defect Deductible.

 

5.6                                Title Defect Amount.  The Title Defect Amount
resulting from a Title Defect shall be the amount by which the Allocated Value
of each Title Defect Property is reduced as a result of the existence of such
Title Defect and shall be determined in accordance with the following terms and
conditions:

 

(a)                                 if Buyer and Seller agree on the Title
Defect Amount, then that amount shall be the Title Defect Amount;

 

(b)                                 if the Title Defect is an encumbrance that
is undisputed and liquidated in amount, then the Title Defect Amount shall be
the amount necessary to be paid to remove the Title Defect from the Title Defect
Property;

 

(c)                                  if the Title Defect represents a
discrepancy between (i) the net revenue interest for any Property and (ii) the
net revenue interest stated in Exhibit E for such Property and the corresponding
working interest stated in Exhibit E for such Property is decreased in the same
or greater ratio than the decrease in such net revenue interest, then the Title
Defect Amount shall be the product of the Allocated Value of such affected
Property multiplied by a fraction, the numerator of which is the net revenue
interest decrease and the denominator of which is the net revenue interest
stated in Exhibit E;

 

(d)                                 if the Title Defect represents an obligation
upon, encumbrance upon or other defect in title to the Title Defect Property of
a type not described above, the Title Defect Amount shall be determined by
taking into account the Allocated Value of the Title Defect Property, the
portion of the Title Defect Property affected by the Title Defect, the legal
effect of the Title Defect, the potential economic effect of the Title Defect
over the life of the Title Defect Property, the values placed upon the Title
Defect by Buyer and Seller and such other reasonable factors as are necessary to
make a proper evaluation; provided, however, that if such Title Defect is
reasonably capable of being cured, the Title Defect Amount shall not be greater
than the reasonable cost and expense of curing such Title Defect;

 

17

--------------------------------------------------------------------------------

 


 

(e)          the Title Defect Amount with respect to each Title Defect Property
shall be determined without duplication of any costs or losses included in
another Title Defect Amount;

 

(f)           if Seller and Buyer are unable to agree upon any Title Defect,
Title Defect Amount or adjustment under this Section 5.6, Seller and Buyer
shall, in good faith, mutually agree upon an attorney experienced in oil and gas
law licensed to practice law in the State of Texas as the arbiter of the alleged
Title Defect or Title Defect Amount, whose decision on all such matters must be
rendered within ten (10) Business Days of the date of his or her designation,
and will be final and binding on the Parties. The costs and expenses of the
arbitrator shall be shared one-half by Seller and one-half by Buyer; and

 

(g)          notwithstanding anything to the contrary in this Section 5.6, the
aggregate Title Defect Amounts attributable to the effects of all Title Defects
upon a Title Defect Property shall not exceed the Allocated Value of such Title
Defect Property.

 

ARTICLE VI

ENVIRONMENTAL MATTERS

 

6.1           Environmental Examination Period. Provided that Seller timely
provides access to the Properties, Records and other materials as contemplated
in Section 7.1, the “Environmental Examination Period” will commence on the date
of this Agreement and end at 5:00 P.M. CDT on August 22, 2011.

 

6.2           Environmental Defect. A Property shall be deemed to have an
“Environmental Defect” if Buyer discovers that such Property is subject to a
condition constituting a violation of Environmental Laws with respect to which
the Lowest Cost Response is reasonably estimated to require expenditure in
excess of $10,000.00.

 

6.3           Notice of Environmental Defects. If Buyer discovers any
Environmental Defect during the Environmental Examination Period, Buyer shall
promptly notify Seller prior to the expiration of the Environmental Examination
Period.  To be effective, such notice shall be in writing and shall include
(a) a description of the alleged Environmental Defect, (b) the Properties
affected (each, an “Environmental Defect Property”), (c) the value of each
Environmental Defect Property (which shall be the Allocated Value of such
Property), (d) documentation sufficient to reasonably support the asserted
Environmental Defect(s), and (e) the amount which Buyer reasonably believes to
be the Lowest Cost Response to cure the alleged Environmental Defect and the
computations and information upon which Buyer’s belief is based.

 

6.4           Remedies for Environmental Defects.  Seller shall have the option,
but not the obligation, to attempt to cure any Environmental Defect, to Buyer’s
reasonable satisfaction, prior to Closing, and to the extent necessary, the
Closing Date shall be extended by a period necessary to allow for the cure of
such Environmental Defects to Buyer’s reasonable satisfaction. Notwithstanding
anything herein to the contrary, the Closing Date shall be extended only as to

 

18

--------------------------------------------------------------------------------


 

that Property or Properties that are subject to such Environmental Defect
curative. In the event that any Environmental Defect is not cured on or before
Closing, then, at the option of Buyer, for each such uncured Environmental
Defect:

 

(a)         the Purchase Price shall be reduced by an amount mutually agreed
upon by Seller and Buyer, in which event (subject to the other terms of this
Agreement) the Parties shall proceed to Closing, each Environmental Defect
Property shall be conveyed by Seller to Buyer subject to such Environmental
Defect and Buyer shall pay to Seller the Purchase Price as so adjusted (such
adjustment being herein referred to as the “Environmental Defect Amount”); or

 

(b)         Seller shall retain the Environmental Defect Property and reduce the
Purchase Price by an amount equal to the Allocated Value (or portion thereof
allocable thereto) of each Environmental Defect Property, in which event
(subject to the other terms of this Agreement) the Parties shall proceed to
Closing, the Environmental Defect Property shall be retained by Seller and Buyer
shall pay to Seller the Purchase Price as so adjusted;

 

provided, however, if (i) Seller has chosen to cure an Environmental Defect and
extend the Closing Date as provided above and (ii) Seller shall not have cured
such Environmental Defect to Buyer’s reasonable satisfaction by September 15,
2011, then (1) if the Parties can agree on an Environmental Defect Amount, the
procedures in Section 6.4(a) shall be followed, or (2) if the Parties cannot
agree on an Environmental Defect Amount, then the procedures in
Section 6.4(b) shall be followed. In addition to the foregoing remedies, if the
sum of all Environmental Defect Amounts and Title Defect Amounts hereunder is
equal to or exceeds $1,000,000.00, then either Party shall have the right to
terminate this Agreement.

 

6.5           Limitations. Notwithstanding anything to the contrary, (a) in no
event shall there be any adjustments to the Purchase Price or other remedies
under this Agreement for any Environmental Defect if the sum of all
Environmental Defect Amounts and Title Defect Amounts does not exceed the Defect
Deductible, (b) in the event that the sum of all Environmental Defect Amounts
and Title Defect Amounts exceeds the Defect Deductible, then any adjustments to
the Purchase Price for Environmental Defects shall be applicable only to the
portion that exceeds the Defect Deductible.

 

ARTICLE VII

COVENANTS

 

7.1           Covenants of Seller. Seller covenants and agrees with Buyer as
follows:

 

(a)         Access. Seller (i) shall give to Buyer and to its representatives
(such representatives to include employees, consultants, independent
contractors, attorneys and other advisors of Buyer) full access to all of the
Properties and the Records, as well as all of the offices, personnel, books,
files, records, contracts, correspondence, computer output and data files (to
the extent Seller has the right to make same available), maps, data,

 

19

--------------------------------------------------------------------------------


 

reports, plats and other documents of Seller or to which Seller has access
pertaining to any of the Properties including all abstracts of title, lease
files, unit files, production marketing files, title policies, title opinions,
title files and title records, ownership maps, surveys and any other
information, data, records, and files which Seller may have (or have access to)
relating in any way to the Properties, the past or present operation thereof and
the marketing of production therefrom (and Buyer shall have the right to copy
same); (ii) shall obtain and submit to Buyer or its representatives, at Buyer’s
expense, as promptly as practicable, such abstracts, title reports, status
reports, certificates of title, certificates of facts and other evidence of
title covering the Properties as requested by Buyer; (iii) shall furnish to
Buyer all other information with respect to the Properties as reasonably
requested by Buyer, except to the extent that Seller is prohibited therefrom by
any agreement or contract to which it is a party or of which it is a
beneficiary; provided that Seller shall use its reasonable best efforts to
promptly obtain the waiver of any such prohibition; (iv) hereby authorizes Buyer
and its representatives to consult with attorneys, abstract companies and other
consultants or independent contractors of Seller (whether utilized in the past
or presently) concerning title related matters; and (v) hereby authorizes Buyer
and its representatives to consult with any other parties or review any records
deemed necessary by Buyer to ascertain the status for any matter relating to the
Properties, including the right inspect the environmental condition of the
Properties and conduct testing in connection therewith.  With respect to
computerized materials which are owned by Seller, over which Seller has control
or to which Seller has access, Seller shall make available such materials to
Buyer to the extent it is not prohibited from so doing by existing contractual
commitments and will use its reasonable best efforts to make available to Buyer
after the Closing the use of any computer services which Buyer reasonably
desires to utilize in the ownership or operation of the Properties.

 

(b)         Cost and Expense Data. Seller shall provide Buyer, as soon as
practicable after the date hereof and on a continuing basis, all pertinent cost,
expense and revenue data with respect to the Properties attributable to all
periods through the Effective Time as the same becomes available.

 

(c)          Restrictions on Certain Actions. Prior to Closing, Seller shall
(i) cause the Leases and the Properties to be developed, maintained and operated
in a manner substantially consistent with prior operations and applicable Law,
(ii) not abandon any part of the Properties, (iii) not consent to or commence
any operations on any one or more of the Leases or the Properties, except
emergency operations, already-approved operations required under presently
existing contractual obligations and on-going commitments, (iv) not convey,
transfer, farmout, sell, encumber, remove, or otherwise dispose of any part of
the Properties (other than Hydrocarbons produced from the Properties in the
regular course of

 

20

--------------------------------------------------------------------------------


 

business), (v) not reduce or terminate (or caused to be reduced or terminated)
any insurance coverage now held in connection with the Properties, (vi) not
enter into new contracts or oil and gas leases or otherwise obtain a leasehold
interest covering the Lands without the prior written consent of Buyer, such
consent not to be unreasonably withheld; provided, however, Seller may extend or
renew existing Leases upon providing Buyer written notice of the same,
(vii) waive any right of material value relating to the Properties,
(viii) modify or terminate any of the Contracts, (ix) incur any other costs or
expenses in connection with the Properties for which Buyer will be responsible
if Closing occurs which individually exceeds $25,000.00 or in the aggregate
exceeds $100,000.00, (x) materially alter any of the Properties, or (xi) take
any other actions with respect to the Properties outside of the ordinary course
of business, consistent with Seller’s past practices.

 

(d)         Notification of Certain Events. Seller shall promptly notify Buyer
of (i) any suit, action claim or proceeding that is threatened or actually
arises, (ii) any loss of or damage to, or (ii) any proposal from a third party
to engage in any material transaction (including a farm-out), in each case, with
respect to the Properties.

 

(e)          Other Documents. At the Closing, Seller will execute and deliver to
Buyer all other documents in addition to the Assignment as may be reasonably
requested by Buyer to effectuate the transactions contemplated by this
Agreement.

 

7.2           Preferential Rights. Prior to the Closing, Seller shall use
commercially reasonable efforts to comply with all preferential rights to
purchase or similar rights relative to the sale of any of the Properties as set
forth in Schedule 4.1(x) (the “Preferential Rights”). Seller shall not be
required to provide consideration or undertake obligations to or for the benefit
of the holders of the Preferential Rights (other than as set forth in the
instrument creating the Preferential Right) in order to satisfy its obligations
under this Section 7.2.  In accordance with this Agreement and the applicable
Contracts, promptly after the execution of this Agreement, Seller shall deliver
by mail written notices of the proposed transfer of any Property subject to the
Preferential Rights to the holders of such Preferential Rights. Seller shall
promptly notify Buyer if any Preferential Right is exercised or if the requisite
period has elapsed without said right having been exercised. If a third party
who has been offered an interest in any Property pursuant to a Preferential
Right elects, prior to the Closing, to purchase such Property pursuant to the
aforesaid offer, then the Property or part thereof so affected will be
eliminated from the Properties, the Purchase Price will be reduced by the
portion of the Allocated Value attributable to such Property that is affected by
such Preferential Right, and subject to the other terms of this Agreement, the
Parties shall proceed to Closing; provided, however, if any such Purchase Price
reduction equals or exceeds $1,000,000.00, then Buyer shall have the right to
terminate this Agreement.  Otherwise, the Properties shall be conveyed to Buyer
at Closing subject to any Preferential Right that has not been waived; provided,
however, if (i) the holders of one or more of the Preferential Rights have not
either waived or exercised such Preferential Rights because the time periods to
exercise such Preferential Rights have not expired as of the time scheduled

 

21

--------------------------------------------------------------------------------


 

for Closing hereunder and (ii) the total of the Allocated Values of the
Properties subject to such Preferential Rights exceeds $1,000,000.00, then Buyer
shall have the right to delay the Closing until such time periods have expired.
If a third party elects to purchase any Property pursuant to a Preferential
Right after the Closing Date, Buyer shall be obligated to convey such Property
to such third party and shall be entitled to the consideration for the sale of
such Property.

 

7.3           Consents to Assignment.  Prior to Closing, Seller shall use
commercially reasonable efforts to obtain all consents set forth in Schedule
4.1(x). Seller shall not be required to provide consideration or undertake
obligations to or for the benefit of the holders of such consents other than as
set forth in the instrument creating such consent right.  Promptly after
execution of this Agreement, Seller shall deliver by mail written requests for
such consents to the holders thereof. If Seller fails to obtain a consent prior
to the Closing, and either (a) the failure to obtain such consent would cause
the assignment of such Property to Buyer to be void, and the value of the
affected Property is in excess of $10,000.00 or it would require an expenditure
in excess of $10,000.00 to remedy the failure to obtain such consent, or (b) the
failure to obtain such consent could reasonably be expected to cause Buyer to
incur damages and/or costs and expenses in connection therewith in excess of
$10,000.00, then, at the option of Buyer, (i) the portion of the Property
subject to such failed consent shall constitute a Title Defect and Seller and
Buyer shall have the rights and remedies set forth herein with respect thereto;
provided, however, the Defect Deductible shall not apply to such remedies for
such failed consent, or (ii) such portion of the Properties subject to such
failed consent shall be retained by Seller for the benefit of Buyer; provided
that when such third party consent has been received, Seller acknowledges and
agrees to transfer such portion of the Properties to Buyer; provided further
that in the event Seller shall be unable to obtain such third party consent,
Seller shall nevertheless retain the affected interest in trust for the Buyer
and transfer to Buyer all economic benefits attributable to the interest as of
and after the Effective Time.

 

ARTICLE VIII

CONDITIONS TO CLOSING

 

8.1           Seller’s Conditions.  The obligations of Seller at the Closing are
subject to the satisfaction at Closing of the following conditions:

 

(a)         Representations, Warranties and Performance. (i) All representations
and warranties of Buyer contained in this Agreement shall be true in all
material respects at and as of the Closing, with the same force and effect as
though such representations and warranties had been made or given on and as of
the Closing Date; provided, however, that any such representation or warranty
that is qualified by materiality shall be true and correct in all respects, and
(ii) Buyer shall have performed and satisfied, in all material respects, all
agreements required by this Agreement to be performed and satisfied by Buyer at
or prior to the Closing.

 

(b)         Pending Matters. No order shall have been entered by any
Governmental Authority having jurisdiction over the Parties or the subject
matter of this Agreement that restrains or prohibits the purchase and sale
contemplated by this Agreement and which remains in effect at the Closing Date.

 

22

--------------------------------------------------------------------------------


 

(c)          Execution and Delivery of Closing Documents.  Buyer shall have
executed and acknowledged, as appropriate, and shall be ready, willing and able
to deliver to Seller all of the documents described in Section 9.4 and Buyer
shall be ready, willing and able to deliver to Seller the Purchase Price, as
adjusted herein.

 

(d)         Officer’s Certificate. Buyer shall have delivered to Seller a
certificate of an authorized officer of Buyer dated as of Closing, certifying on
behalf of Buyer that, to the best of his or her knowledge, the conditions set
forth in Section 8.1(a) above have been fulfilled.

 

(e)          No Prior Termination.  This Agreement has not been previously
terminated by either Party pursuant to the provisions hereof.

 

8.2           Buyer’s Conditions. The obligations of Buyer at the Closing are
subject to the satisfaction at Closing of the following conditions:

 

(a)         Representations, Warranties and Performance. (i) All representations
and warranties of Seller contained in this Agreement shall be true in all
material respects at and as of the Closing, with the same force and effect as
though such representations and warranties had been made or given on and as of
the Closing Date; provided, however, that any such representation or warranty
that is qualified by materiality shall be true and correct in all respects, and
(ii) Seller shall have performed and satisfied, in all material respects, all
agreements required by this Agreement to be performed and satisfied by Seller at
or prior to the Closing.

 

(b)         Pending Matters. No order shall have been entered by any
Governmental Authority having jurisdiction over the Parties or the subject
matter of this Agreement that restrains or prohibits the purchase and sale
contemplated by this Agreement and which remains in effect at the Closing Date.

 

(c)          Execution and Delivery of Closing Documents. Seller shall have
executed and acknowledged, as appropriate, and shall be ready, willing and able
to deliver to Buyer all of the documents described in Section 9.4.

 

(d)         Officer’s Certificate. Each entity comprising Seller shall have
delivered to Buyer a certificate of an authorized officer of Seller dated as of
Closing, certifying on behalf of Seller that, to the best of his or her
knowledge, the conditions set forth in Section 8.2(a) above have been fulfilled.

 

(e)          No Prior Termination.  This Agreement has not been previously
terminated by either Party pursuant to the provisions hereof.

 

(f)           Indebtedness. Buyer shall have confirmation satisfactory to it
that all the liabilities related to Indebtedness have been paid and discharged
and that all appropriate releases, in form and substance agreeable to Buyer,
have been obtained.

 

23

--------------------------------------------------------------------------------


 

ARTICLE IX

CLOSING

 

9.1           Closing Date. Unless the Parties hereto mutually agree in writing
otherwise, and subject to the conditions stated in this Agreement, the
consummation of the transactions contemplated hereby (herein called the
“Closing”) shall be held on August 31, 2011, or at such other time as Buyer and
Seller may agree in writing. The date Closing actually occurs is herein called
the “Closing Date”).

 

9.2           Place of Closing.  The Closing shall be held at the offices of
Buyer’s counsel, Locke Lord, Bissell and Liddell, located at 600 Travis Street,
Houston, Texas 77002 or at such other place as Buyer and Seller may agree in
writing.

 

9.3           Adjustments to Purchase Price at Closing. Five (5) days prior to
Closing, Seller shall submit to Buyer a good faith estimate of the Closing
Settlement Statement, defined below, for review and comment by Buyer.

 

(a)          At the Closing, the Purchase Price shall be increased by the
Parties’ estimate, as set forth in a statement agreed to by Seller and Buyer at
or prior to Closing (the “Closing Settlement Statement”), of the following
amounts, without duplication:

 

(1)          the amount of any negative Net Operating Income actually paid by
Seller that is (A) attributable to the Properties, (B) attributable to any
period of time from and after the Effective Time, (C) properly chargeable under
the applicable joint operating agreements and (D) incurred in compliance with
the terms and conditions of this Agreement;

 

(2)          any upward adjustment for Imbalances as determined pursuant to
Section 10.4;

 

(3)          any other amount provided for in this Agreement or agreed upon by
Seller and Buyer in writing.

 

(b)         At the Closing, the Purchase Price shall be decreased by the
Parties’ estimate (as set forth in the Closing Settlement Statement) of the
following amounts, without duplication:

 

(1)          the amount of any positive Net Operating Income actually received
by Seller that is (A) attributable to the Properties, (B) attributable to any
period of time from and after the Effective Time, (C) properly chargeable under
the applicable joint operating agreements and (D) incurred in compliance with
the terms and conditions of this Agreement (but excluding Hydrocarbons produced
prior to the Effective Time);

 

24

--------------------------------------------------------------------------------


 

(2)          the sum of all Title Defect Amounts (subject to Section 5.5) with
respect to the Properties and the sum of all Environmental Defect Amounts
(subject to Section 6.5) with respect to the Properties;

 

(3)          the Allocated Value of any Properties removed from the transaction
pursuant to Section 6.4(b) (relating to Environmental Defects), Section 7.2
(relating to Preferential Rights) or Section 12.11 (relating to Casualty Loss);

 

(4)          the amount representing suspended funds determined pursuant to
Section 10.3;

 

(5)          the estimated or calculated amount of Seller’s pro-rata share of ad
valorem taxes for calendar year 2011 determined pursuant to Section 10.2;

 

(6)          any downward adjustment for Imbalances as determined pursuant to
Section 10.4; and

 

(7)          any other amount provided for in this Agreement or agreed upon by
Seller and Buyer in writing.

 

9.4           Closing Obligations. At the Closing, the following events shall
occur, each being a condition precedent to the others and each being deemed to
have occurred simultaneously with the others:

 

(a)          Seller shall execute, acknowledge and deliver to Buyer an
assignment, conveyance and bill of sale substantially in the form set forth on
Exhibit F (the “Assignment”), conveying the Properties to Buyer, which shall
have attached thereto, among other things, an exhibit which specifically
describes the Leases by date, parties and recording data, and describes the
Wells.

 

(b)         Seller shall deliver to Buyer exclusive possession of the Properties
and the original of all of the Records relating or pertaining to any of the
Properties other than proprietary data relating to any on-going business of
Seller in regard to the Properties.

 

(c)          Seller shall execute and deliver to Buyer transfer orders or
letters in lieu thereof substantially in the form set forth on Exhibit G
directing all purchasers of production to make payment to Buyer of proceeds
attributable to production after the Effective Time from the Properties.

 

(d)         Buyer shall pay the Purchase Price (as adjusted herein) to Seller by
means of a wire transfer in accordance with the Closing Settlement Statement.
Buyer shall have no liability as to how the Purchase Price is divided or
allocated by or among each Person for whom Seller beneficially holds record
title to the Properties.

 

25

--------------------------------------------------------------------------------


 

(e)          Seller shall transfer all suspense accounts maintained by it for
any of the Properties to Buyer, along with all information, records and data in
Seller’s possession relating thereto.

 

(f)            Each entity comprising Seller shall execute, acknowledge and
deliver to Buyer an affidavit as described in Treasury Regulation §1.1445
2(b)(2), substantially in the form of Exhibit H, certifying that Seller is not a
“foreign person” within the meaning of the Code.

 

(g)         Buyer shall have received a resolution from the governing body of
Seller or other evidence of Seller’s authority pursuant to its governing
documents to enter into this Agreement and close the transactions contemplated
herein.

 

(h)         Each entity comprising Seller shall execute and deliver to Buyer the
officer’s certificate described in Section 8.1(d).

 

(i)             Buyer shall execute and deliver to Seller the officer’s
certificate described in Section 8.2(d).

 

(j)             For all Wells and Leases for which Seller or its Affiliate is
the designated operator, Seller shall execute and deliver to Buyer: (i) a
validly executed blanket P-4 transfer designating Buyer as operator of the Wells
and Leases with the Texas Railroad Commission and (ii) any other forms or
documents required to designate Buyer as operator of such Wells and Leases.

 

(k)          Seller shall deliver to Buyer a release, executed by the
appropriate parties, in form and substance reasonably acceptable to Buyer,
releasing any and all Indebtedness encumbering the Properties.

 

(l)             Seller shall execute and deliver to Seller a statement of
termination of the Reef Exploration Operating Agreement, executed by each party
thereto, substantially in form of Exhibit I.

 

ARTICLE X

OBLIGATIONS AFTER CLOSING

 

10.1         Post-Closing Adjustments.

 

(a)          Post-Closing Settlement Statement. As soon as practicable after the
Closing Date, Seller shall prepare and deliver to Buyer a statement based on the
Net Operating Income with respect to the Properties and other adjustments to the
Purchase Price described in Section 9.3 or elsewhere in this Agreement, setting
forth each adjustment or payment that was not finally determined as of the
Closing and showing the calculation of such adjustments (the “Post-Closing
Settlement Statement”). Seller shall prepare an initial draft of the
Post-Closing Settlement Statement and

 

26

--------------------------------------------------------------------------------


 

submit same to Buyer no later than ninety (90) days after the Closing Date for
Buyer’s comments and preliminary approval, which comments and/or approval shall
be provided to Seller no later than fifteen (15) days after the receipt from
Seller of the initial draft of the Post-Closing Settlement Statement. The
Parties shall undertake to attempt to agree with respect to the amounts due
pursuant to such Post-Closing Settlement Statement by no later than fifteen (15)
days after the date of Seller’s receipt of Buyer’s comments, and Buyer or
Seller, as the case may be, shall promptly pay to the other such sums as may be
found to be due in said Post-Closing Settlement Statement as agreed upon by the
Parties. During the foregoing periods of time, either Party may at its own
expense audit the other Party’s books, accounts and records relating to Net
Operating Income and any other item in the Post-Closing Settlement Statement.
Such audit shall be conducted so as to cause a minimum of inconvenience to the
audited Party. The occurrence of the Closing shall not relieve either Party of
its obligation to account to the other Party after the Closing with respect to
amounts that are received or become due after the Closing and that are properly
payable or chargeable to either Party pursuant to any provision of this
Agreement.

 

(b)         If Seller and Buyer are unable to agree with respect to the amounts
due pursuant to such Post-Closing Settlement Statement within thirty (30) days
after the receipt from Seller of the initial draft of the Post-Closing
Settlement Statement, then, each of Buyer and Seller shall, within five
(5) Business Days after such time period, summarize its position with regard to
such dispute in a written document of twenty pages or less and submit such
summaries to a mutually agreeable accounting firm selected by the Parties (the
“Accounting Arbitrator”), together with the Post-Closing Settlement Statement
and any other documentation such Party may desire to submit. Within ten (10)
Business Days after receiving the Parties’ respective submissions, the
Accounting Arbitrator shall render a decision with respect to each matter
addressed in such summaries, based on the materials described above. Any
decision rendered by the Accounting Arbitrator pursuant hereto shall be final,
conclusive and binding on Seller and Buyer and will be enforceable against the
Parties in any court of competent jurisdiction. The costs of such Accounting
Arbitrator shall be borne one-half by Buyer and one-half by Seller.

 

10.2         Ad Valorem Taxes.  Ad valorem taxes attributable to the Properties
shall be allocated between Seller and Buyer as of the Effective Time.

 

10.3         Suspense Accounts. At Closing, by adjustment to the Purchase Price,
Seller shall transfer to Buyer all funds held by Seller in suspense related to
proceeds of production and attributable to third parties’ interests in the
Properties or Hydrocarbon production from the Properties, funds suspended
awaiting minimum disbursement requirements, funds suspended under division
orders and funds suspended for title and other defects, including those funds
listed

 

27

--------------------------------------------------------------------------------


 

in Schedule 10.3. Buyer agrees to administer all such accounts and assume all
payment obligations relating to such funds in accordance with all applicable
Laws.

 

10.4         Imbalances. Effective as of the Closing, Buyer shall succeed to and
assume the position of Seller with respect to all Imbalances relating to the
Properties as set forth on Schedule 4.1(v), and as a result, (a) Buyer shall be
entitled to receive any and all benefits and shall bear any and all burdens of
such Imbalances and (b) Seller shall have no further rights or obligations with
respect to such Imbalances.  As part of the Closing Settlement Statement, an
adjustment shall be made to take into account any Imbalances as of the Effective
Time. In the event Seller is in a net overproduced position as of the Effective
Time, the Purchase Price will be adjusted downward by an amount equal to the net
overproduced quantity multiplied by the average gas price received by Seller for
gas sold from the portion of the Properties in the county where the imbalance
Property is located during the month immediately preceding the Effective Time
(net of all allowable taxes and deductions) on an MMBtu basis.  In the event
Seller is in a net underproduced position as of the Effective Time, the Purchase
Price shall be increased by an amount equal to the net underproduced quantity
multiplied by the average price received by Seller for gas sold from the portion
of the Properties in the county where the imbalance Property is located during
the month immediately preceding the Effective Time (net of all allowable taxes
and deductions) on an MMBtu basis.

 

10.5         Further Assurances. After the Closing Date, each Party at the
request of the other and without additional consideration, shall execute and
deliver, or shall cause to be executed and delivered, from time to time, such
additional and further instruments of conveyance and transfer, and shall take
such other actions as the other Party may require to convey and deliver the
Properties to Buyer, to perfect Buyer’s title thereto, and to accomplish orderly
transfer of the Properties to Buyer in a manner contemplated by this Agreement.
After the Closing, the Parties further agree to cooperate to have all proceeds
received attributable to the Properties to be paid to the proper Party hereunder
and to have all expenditures to be made with respect to the Properties to be
made by the proper Party hereunder, all giving effect to the intents and
purposes of this Agreement.

 

ARTICLE XI

TERMINATION

 

11.1         Right of Termination. This Agreement and the transactions
contemplated by this Agreement may be completely terminated at any time at or
prior to the Closing:

 

(a)          by mutual consent of the Parties;

 

(b)         by either Party if the Closing shall not have occurred on or before
September 30, 2011; provided, however, that neither Party can terminate this
Agreement if such Party is in material breach of this Agreement;

 

(c)          by Seller, at Seller’s option, in the event the conditions set
forth in Section 8.1 are not satisfied to the satisfaction of Seller at Closing;

 

(d)         by Buyer, at Buyer’s option, if the conditions set forth in
Section 8.2 are not satisfied to the satisfaction of Buyer at Closing;

 

28

--------------------------------------------------------------------------------


 

(e)          by either Party (i) pursuant to the last sentence of Section 5.4
(relating to Title Defects), Section 6.4 (relating to Environmental Defects) or
Section 12.11 (relating to Casualty Loss), or (ii) if any court or Governmental
Authority shall have issued an order, judgment or decree or taken any other
action challenging, delaying, restraining, enjoining, prohibiting or
invalidating the consummation of any of the transactions contemplated;

 

(f)            by Buyer pursuant to Section 7.2 (relating to Preferential
Rights); or

 

(g)         by either Party if the sum of all Title Defect Amounts,
Environmental Defect Amounts and the reduction of the Purchase Price pursuant to
Section 7.2 and Section 12.11 exceeds 10% of the Purchase Price.

 

11.2         Effect of Termination. In the event that the Closing does not occur
as a result of either Party exercising its right not to close pursuant to
Section 11.1, then, except as provided in Section 3.2 and except for the
provisions of Article I, this Section 11.2, and Article XII, this Agreement
shall be null and void and neither Party shall have any rights or obligations
under this Agreement, except that nothing shall relieve any Party from Liability
for any willful breach of its covenants or agreements; provided that retention
of the Deposit, together with any interest earned thereon, by Seller pursuant to
Section 3.2(b) shall be Seller’s sole and exclusive remedy, shall serve as
liquidated damages, and such retention of the Deposit shall constitute full and
complete satisfaction of any and all damages Seller may have against Buyer, and
all other rights, remedies and damages are hereby waived by Seller.
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, IN NO EVENT SHALL
EITHER PARTY BE ENTITLED TO RECEIVE ANY INDIRECT, CONSEQUENTIAL, PUNITIVE OR
EXEMPLARY DAMAGES, OR DAMAGES FOR LOST PROFITS OF ANY KIND OR LOSS OF BUSINESS
OPPORTUNITY IN CONNECTION WITH THE TERMINATION OR BREACH OF THIS AGREEMENT.

 

ARTICLE XII

MISCELLANEOUS

 

12.1         Exhibits. The Exhibits and Schedules referred to in this Agreement
are hereby incorporated into this Agreement by reference and constitute a part
of this Agreement.

 

12.2         Notices.  All notices and communications required or permitted
under this Agreement shall be in writing, and delivered in person or sent by
United States mail (postage prepaid, return receipt requested), facsimile or
telecopy to the addresses of Seller and Buyer set forth below.  Any such notice
shall be effective upon receipt only if received during normal business hours
or, if not received during normal business hours, on the next Business Day.

 

(i)            If to Buyer:

 

Energen Resources Corporation

605 Richard Arrington, Jr. Blvd. North

Birmingham, Alabama 35203-2707

Attn: Vice President – Legal and Land

Telephone: (205) 326-8129

 

29

--------------------------------------------------------------------------------


 

Facsimile: (205) 326-1858

 

(ii)        If to Seller:

 

Reef Exploration, L.P.

Reef Global Energy VII, L.P.

Reef Global Energy VIII, L.P.

Reef Global Energy IX, L.P.

1901 North Central Expressway

Suite 300

Richardson, Texas 75080

Attn: Walt Dunagin

Telephone: (972) 437-6792 ext 3014

Facsimile: (972) 994-0369

 

Either Party may, by written notice so delivered to the other, change the
address or individual to which delivery shall thereafter be made.

 

12.3         Amendments. This Agreement may not be amended except by an
instrument in writing signed by all Parties.

 

12.4         Assignment. No Party may assign its rights or obligations hereunder
without the prior written consent of the other Party.  Subject to the foregoing,
this Agreement shall be binding upon the Parties hereto and their respective
successors and assigns. Nothing contained in this Agreement, express or implied,
is intended to confer upon any other person or entity any benefits, rights or
remedies.

 

12.5         Counterparts.  This Agreement may be executed by Buyer and Seller
in any number of counterparts, each of which shall be deemed an original
instrument, but all of which together shall constitute but one and the same
instrument.  Any signature contained in a counterpart of this Agreement
transmitted by facsimile or electronically shall be deemed to be an original
signature.

 

12.6         Governing Law. This Agreement and the transactions contemplated
hereby shall be construed in accordance with, and governed by, the laws of the
State of Texas, without giving effect to any conflict of law or choice of law
principles of such State.

 

12.7         Entire Agreement. This Agreement (including the Exhibits and
Schedules hereto) constitutes the entire understanding among the Parties with
respect to the subject matter hereof, superseding all negotiations, prior
discussions and prior agreements and understandings relating to such subject
matter.

 

12.8         Waiver. No waiver of any of the provisions of this Agreement shall
be deemed or shall constitute a waiver of any other provision hereof (whether or
not similar), nor shall such waiver constitute a continuing waiver unless
otherwise expressly provided.

 

30

--------------------------------------------------------------------------------


 

12.9         Interpretation. The captions in this Agreement are for convenience
only and shall not be considered a part of or affect the construction or
interpretation of any provision of this Agreement. In this Agreement, the word
“including” and its derivative means “including, but not limited to.”  In
construing this Agreement, no consideration shall be given to the fact or
presumption that one Party had a greater or lesser hand in its drafting.  All
references to “Sections” and “Articles” in this Agreement refer to the
corresponding section and article of this Agreement unless specific reference is
made to such sections of another document or instrument. The words “hereof,”
“herein” and “hereunder” and words of similar import refer to this Agreement or
a referenced agreement or instrument as a whole and not to any particular
provision of such agreement or instrument.

 

12.10       Costs. Each Party shall bear and pay its own costs, including fees
and expenses of its own counsel and accountants, in connection with the purchase
and sale of the Properties. Buyer shall pay, and Seller shall remit, all sales
and other transfer taxes, if any, incurred in connection with the transaction
contemplated by this Agreement, and all documentary, filing and recording fees.

 

12.11       Casualty Loss.  If, prior to the Closing, any part of the Properties
shall be destroyed by fire or other casualty, or if any part of the Properties
shall be taken in condemnation or under the right of eminent domain, or if
proceedings for such purposes shall be pending or threatened (a “Casualty
Loss”), Seller shall bear all such Casualty Loss, and the Purchase Price shall
be adjusted downward by an amount equal to the amount of such Casualty Loss;
provided, however, if the amount of such Casualty Loss is equal to or greater
than $1,000,000.00, then either Buyer or Seller may elect to terminate this
Agreement without any liability to either Party.

 

12.12       Drafting. Each Party represents that it had an adequate opportunity
to review this Agreement and to submit the same to legal counsel for review and
comment; and that, in the interpretation and construction of this Agreement, no
consideration shall be given to the fact or presumption that one Party had a
greater or lesser part in drafting this Agreement.

 

12.13       Publicity. Each Party shall provide a copy of any public release
concerning this Agreement or the transactions contemplated by this Agreement to
the other Party not less than four (4) business hours prior to issuing such
public release; provided, however, (i) if a Party desires to issue any such
public release prior to the opening of the New York Stock Exchange on any day,
then such Party shall only be required to provide a copy of such public release
to the other Party no later than 5:00 p.m., Central Time, on the day before the
issuance of such public release, and (ii) if applicable Law, Governmental
Authority or the New York Stock Exchange requires the prior issuance of any such
public release, then such public release can be issued without providing such
prior notice to the other Party.

 

12.14       Joint and Several Liability. The liabilities and obligations under
this Agreement of the entities comprising Seller shall be joint and several.

 

[The remainder of this page intentionally left blank; signature pages follow]

 

31

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Parties has executed this Agreement as of the
date shown by the date under each signature below and effective as of the date
first set forth above.

 

BUYER:

 

 

 

Energen Resources Corporation

 

 

 

 

 

By:

/s/ John S. Richardson

 

 

John S. Richardson

 

 

President & COO

 

 

 

 

 

SELLER:

 

 

 

 

 

REEF EXPLORATION, L.P.

 

By: Reef Exploration, GP, LLC, its general partner

 

 

 

 

 

By:

/s/ Michael J. Mauceli

 

Name:

Michael J. Mauceli

 

Title:

Manager

 

 

 

 

 

 

 

REEF GLOBAL ENERGY VII, L.P.

 

By: Reef Oil & Gas Partners, L.P., its general partner

 

By: Reef Oil & Gas Partners, GP, LLC, its general partner

 

 

 

 

 

By:

/s/ Michael J. Mauceli

 

Name:

Michael J. Mauceli

 

Title:

Manager

 

 

 

 

 

 

 

REEF GLOBAL ENERGY VIII, L.P.

 

By: Reef Oil & Gas Partners, L.P., its general partner

 

By: Reef Oil & Gas Partners, GP, LLC, its general partner

 

 

 

 

 

By:

/s/ Michael J. Mauceli

 

Name:

Michael J. Mauceli

 

Title:

Manager

 

 

 

 

 

 

 

REEF GLOBAL ENERGY IX, L.P.

 

 

32

--------------------------------------------------------------------------------


 

By: Reef Oil & Gas Partners, L.P., its general partner

 

By: Reef Oil & Gas Partners, GP, LLC, its general partner

 

 

 

 

 

By:

/s/ Michael J. Mauceli

 

Name:

Michael J. Mauceli

 

Title:

Manager

 

 

33

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEASES AND LANDS

 

Oil and Gas Lease

 

Lessor:

Bill J. Cole Ranches and Valley Sheep, Inc.

 

 

Lessor:

Destiney Exploration, Ltd.

 

 

Date:

June 28, 2004

 

 

Recorded:

Volume 79, Page 164, Official Public Records of Glasscock County, Texas

 

 

Land:

All of Section 40

 

 

 

East 386 acres of Section 41, (to be further described by survey or reference to
other instruments presently of record)

 

 

 

East Half (E/2) of Section 44

 

 

 

All of Section 45

 

Ratification and Amendment to Oil and Gas Lease

 

Lessor:

Bill J. Cole

 

 

Lessor:

Destiney Exploration, Ltd.

 

 

Date:

August 11, 2004

 

 

Recorded:

Volume 79, Page 259, Official Public Records of Glasscock County, Texas

 

 

Land:

All of Section 40

 

 

 

All of Section 41, less and except 40 acres proration unit assigned to J&J Oil
and Gas Clark 3-B Well (to be further described by survey of reference to other
instruments presently of record)

 

 

 

All of Section 44, less and except 40 acres proration unit assigned to J&J Oil
and Gas Clark 7-D Well (to be further described by survey of reference to other
instruments presently of record)

 

 

 

All of Section 45

 

Ratification of Oil, Gas and Mineral Lease

 

Ratification of the Lease dated 12-7-06, executed by Valley Sheep, Inc. and Bill
Cole Ranches, Ltd., recorded in Volume 98, Page 391, OPR of Glasscock County,
Texas.

 

--------------------------------------------------------------------------------


 

Amendment of Oil and Gas Lease

 

Amendment of the Lease dated 06-27-07, executed by Valley Sheep, Inc. and Bill
Cole Ranches, Ltd., recorded in Volume 103, Page 610, OPR of Glasscock County,
Texas, thereby extending the primary term of the Lease for an additional two (2)
years.

 

35

--------------------------------------------------------------------------------


 

EXHIBIT B

 

WELLS

 

1.              COLE RANCH 40 #1

 

2.              COLE RANCH 40 #2

 

3.              COLE RANCH 41 #1

 

4.              COLE RANCH 41 #2

 

5.              COLE RANCH 41 #3

 

6.              COLE RANCH 41 #4

 

7.              COLE RANCH 44 #1

 

8.              COLE RANCH 44 #2

 

9.              COLE RANCH 45 #1

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

CONTRACTS

 

1.              Crude Oil Purchase Contract, effective March 1, 2007 between
Plains Marketing, L.P. and Reef Exploration, L.P.

 

2.              Amendment to Crude Oil Purchase Contract, effective July 1, 2007
between Plains Marketing, L.P. and Reef Exploration, L.P.

 

3.              Amendment to Crude Oil Purchase Contract, effective December 1,
2010 between Plains Marketing, L.P. and Reef Exploration, L.P.

 

4.              Natural Gas Purchase Contract, effective March 1, 2007 between
Cokinos Natural Gas Company and Reef Exploration, L.P.

 

5.              Agreements for Purchase of Power, effective January 19, 2007
between Cap Rock Energy Corporation and Reef Exploration, L.P., covering wells
in Sections, 40, 41, 44 & 45

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

EQUIPMENT

 

Cole Ranch Inventory

 

Well or Battery

 

Item

Cole Ranch “40” #1

 

Legacy #: 96-22283-246-86-241M, Pumping Unit, Crank WFD 228-246-86, includes
Motor ( 30HP 1200 RPM Nema D TEFC 460 60), Belts, Sheaves, Hub, control panel
Concrete base( S.N. C11.01A-301106-2005 )

 

 

 

Cole Ranch “40” #2

 

Legacy #: 96.22283-246-86-241M, Pumping Unit, Crank WFD 228-246-86, includes
Motor ( 30HP 1200 RPM Nema D TEFC 460 60), Belts, Sheaves, Hub, control panel
Concrete base( S.N. C11.01A-041206-3007)

 

 

 

Cole Ranch “40”

 

(2) 500 BBl Steel Welded Tanks, 15’6” x 16’ coated bottom & 18” upshell w/coal
tar with walkway and stairs ( S.N. 9632, 9703 )
(2) 500 BBl Fiberglass Tanks, 15’6” x 16’ with extension walkway, ( S.N.
5216-07, 5137-07 )
(1) 6’ x 20’ Vertical Heater Treater, 50 PSI W.P., 2” valves, Controls, coated
water fire tube & water legS.N. ( 9577 )
(1) 30”x 10’ Vertical Separator, 125 PSI W.P., twophase, complete with controls,
fluid section( S.N. 3708-2 )

 

 

 

Cole Ranch “41” #1

 

Legacy #: 96-22283-246-86-241M, Pumping Unit, Crank WFD 228-246-86, includes
Motor, Belts, Sheaves, Hub, control panel and concrete base ( S.N.
C11.01A-301106-2003 )

 

 

 

Cole Ranch “41” #2

 

Legacy #: 96-22283-246-86-241M, Pumping Unit, Crank WFD 228-246-86, includes
Motor, Belts, Sheaves, Hub, control panel and concrete base ( S.N.
C11.01A-041206-3010 )

 

 

 

Cole Ranch “41” #3

 

Legacy #: 96-22283-246-86-241M, Pumping Unit, Crank WFD 228-246-86, includes
Motor, Belts, Sheaves, Hub, control panel and concrete base ( S.N.
C11.01-211106-1010 )

 

 

 

Cole Ranch “41” #4

 

Legacy #: 96-23203-256-120-141M, Pumping Unit, Crank WFD 320-256-120, Motor,
Belts, Sheaves, Hub, control panel and concrete base ( S.N. C12.04B-070507-1011
)

 

 

 

Cole Ranch “41”

 

500 BBl Steel Welded Tanks, 15’6” x 16’ coated bottom & 18” upshell w/coal tar
with walkway and stairs ( S.N. 9309, 9533 )
(2) 500 BBl Fiberglass Tanks, 15’6” x 16’ with extension walkway, ( S.N.
5109-07, 5116-07 )
(1) 6’ x 20’ Vertical Heater Treater, 50 PSI W.P., 2” valves, Controls, coated
water fire tube & water legS.N. ( 9551 )

 

--------------------------------------------------------------------------------


 

 

 

(1) 30” x 10’ Vertical Separator, 125 PSI W.P., twophase, complete with
controls, fluid section( S.N. 3708-1 )

 

 

 

Cole Ranch “44” #1

 

Legacy #: 96-22283-246-86-241M, Pumping Unit, Crank WFD 228-246-86, includes
Motor ( 30HP 1200 RPM Nema D TEFC 460 60), Belts, Sheaves, Hub, control panel
Concrete base( S.N. C11.01A-301106-2007 )

 

 

 

Cole Ranch “44” #2

 

Legacy #: 96-22283-246-86-241M, Pumping Unit, Crank WFD 228-246-86, includes
Motor ( 30HP 1200 RPM Nema D TEFC 460 60), Belts, Sheaves, Hub, control panel
Concrete base( S.N. C11.01A-251206-4004 )

 

 

 

Cole Ranch “44”

 

(2) 500 BBl Steel Welded Tanks, 15’6” x 16’ coated bottom & 18” upshell w/coal
tar with walkway and stairs ( S.N. 9409, 9410 )
(2) 500 BBl Fiberglass Tanks, 15’6” x 16’ with extension walkway, ( S.N.
3210-07, 3211-07 )
(1) 6’ x 20’ Vertical Heater Treater, 50 PSI W.P., 2” valves, Controls, coated
water fire tube & water legS.N. ( 9128 )
(1) 30” x 10’ Vertical Separator, 125 PSI W.P., twophase, complete with
controls, fluid section( S.N. 3687-1 )

 

 

 

Cole Ranch “45” #1

 

Legacy #: 96-22283-246-86-241M, Pumping Unit, Crank WFD 228-246-86, includes
Belts, Sheaves, Hub, control panel and concrete base ( S.N.
C11.01A-041206-3005/M )

 

 

 

Cole Ranch “45”

 

(2) 500 BBl Steel Welded Tanks, 15’6” x 16’ coated bottom & 18” upshell w/coal
tar with walkway and stairs ( S.N. 9505, 9530 )
(2) 500 BBl Fiberglass Tanks, 15’6” x 16’ with extension walkway, ( S.N.
3202-07, 3203-07 )
(1) 6’ x 20’ Vertical Heater Treater, 50 PSI W.P., 2” valves, Controls, coated
water fire tube & water legS.N. ( 9372 )
(1) 30” x 10’ Vertical Separator, 125 PSI W.P., twophase, complete with
controls, fluid section( S.N. 3687-2 )

 

39

--------------------------------------------------------------------------------


 

EXHIBIT E

 

ALLOCATED VALUES

 

PROPERTY
NUMBER

 

WELL

 

DESCRIPTION
ALL BLK 35, TWP 4
S, T&P RR CO.
SURVEY

 

COUNTY

 

STATE

 

RESERVE
CATEGO
RY

 

WORKING
INTEREST

 

NET
REVENUE
INTEREST

 

ALLOCATED
VALUE

 

L46JK8IU1J

 

COLE RANCH 40 #1

 

W/2 SW/4 SECTION 40

 

GLASSCOCK

 

TX

 

01_PRVDP

 

100

%

75

%

$

386.427

 

L47LEKLE6 U

 

COLE RANCH 40 #2

 

E/2 SW/4 SECTION 40

 

GLASSCOCK

 

TX

 

01_PRVDP

 

100

%

75

%

$

386.427

 

L46K76XB5B

 

COLE RANCH 41 #1

 

W/2 NW/4 SECTION 41

 

GLASSCOCK

 

TX

 

01_PRVDP

 

100

%

75

%

$

370.324

 

L46K8R7B6A

 

COLE RANCH 41 #2

 

E/2 NE/4 SECTION 41

 

GLASSCOCK

 

TX

 

01_PRVDP

 

100

%

75

%

$

259.159

 

L46K9P727A

 

COLE RANCH 41 #3

 

E/2 NW/4 SECTION 41

 

GLASSCOCK

 

TX

 

01_PRVDP

 

100

%

75

%

$

679.901

 

L46KA1E08A

 

COLE RANCH 41 #4

 

W/2 SE/4 SECTION 41

 

GLASSCOCK

 

TX

 

01_PRVDP

 

100

%

75

%

$

422.318

 

L46KICE692

 

COLE RANCH 44 #1

 

W/2 SE/4 SECTION 44

 

GLASSCOCK

 

TX

 

01_PRVDP

 

100

%

75

%

$

604.618

 

L46KIFQ9A2

 

COLE RANCH 44 #2

 

W/2 NW/4 SECTION 44

 

GLASSCOCK

 

TX

 

01_PRVDP

 

100

%

75

%

$

202.663

 

L46KJJ35B3

 

COLE RANCH 45 #1

 

W/2 NW/4 SECTION 45

 

GLASSCOCK

 

TX

 

01_PRVDP

 

100

%

75

%

$

380.624

 

M2AGG4V1 UL

 

COLE RANCH 40 #3

 

NW/4 SW/4 SECTION 40

 

GLASSCOCK

 

TX

 

04_PRVUD

 

100

%

75

%

$

700.838

 

 

--------------------------------------------------------------------------------


 

L47LFDGB8 T

 

COLE RANCH 40 #4

 

SE/4 SW/4 SECTION 40

 

GLASSCOCK

 

TX

 

04_PRVUD

 

100

%

75

%

$

700.838

 

L47LESA45V

 

COLE RANCH 41 #5

 

NW/ 4 NW/4 SECTION 41

 

GLASSCOCK

 

TX

 

04_PRVUD

 

100

%

75

%

$

700.838

 

L47LFQO57T

 

COLE RANCH 41 #6

 

SE/4 NW/4 SECTION 41

 

GLASSCOCK

 

TX

 

04_PRVUD

 

100

%

75

%

$

700.838

 

L47LCNJ84Z

 

COLE RANCH 41 #7

 

SE/4 NE/4 SECTION 41

 

GLASSCOCK

 

TX

 

04_PRVUD

 

100

%

75

%

$

700.838

 

 

 

COLE RANCH 41 #8

 

SW/4 SE/4 SECTION 41

 

GLASSCOCK

 

TX

 

04_PRVUD

 

100

%

75

%

$

700.838

 

L47LHP9EA T

 

COLE RANCH 44 #3

 

NW/ 4 NW/4 SECTION 44

 

GLASSCOCK

 

TX

 

04_PRVUD

 

100

%

75

%

$

700.838

 

L47LIEJ8BJ

 

COLE RANCH 44 #4

 

NW/4 SE/4 SECTION 44

 

GLASSCOCK

 

TX

 

04_PRVUD

 

100

%

75

%

$

700.838

 

L47LH9BC9T

 

COLE RANCH 45 #2

 

NW/ 4 NW/4 SECTION 45

 

GLASSCOCK

 

TX

 

04_PRVUD

 

100

%

75

%

$

700.838

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

10,000,000.00

 

 

41

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF ASSIGNMENT, CONVEYANCE AND BILL OF SALE

 

NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM ANY INSTRUMENT THAT
TRANSFERS AN INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORD IN THE
PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S LICENSE NUMBER.

 

ASSIGNMENT, CONVEYANCE AND BILL OF SALE

 

STATE OF TEXAS

 

§

 

 

§

COUNTY OF GLASSCOCK

 

§

 

THIS ASSIGNMENT, CONVEYANCE AND BILL OF SALE (this “Assignment”) is executed and
entered into by and between REEF EXPLORATION, L.P., a Texas limited partnership,
whose address is 1901 North Central Expressway, Suite 300, Richardson, Texas
75080, REEF GLOBAL ENERGY VII, L.P., a Nevada limited partnership, whose address
is 1901 North Central Expressway, Suite 300, Richardson, Texas 75080, REEF
GLOBAL ENERGY VIII, L.P., a Nevada limited partnership, whose address is 1901
North Central Expressway, Suite 300, Richardson, Texas 75080 and REEF GLOBAL
ENERGY IX, L.P., a Nevada limited partnership, whose address is 1901 North
Central Expressway, Suite 300, Richardson, Texas 75080 (collectively
“Assignor”), and ENERGEN RESOURCES CORPORATION, an Alabama corporation
(hereinafter called “Assignee”), whose address is 605 Richard Arrington, Jr.
Boulevard North, Birmingham, Alabama 35203-2707.

 

ARTICLE I

ASSIGNMENT OF OIL AND GAS INTERESTS

 

Section 1.1   Assignment.  Assignor, for Ten Dollars ($10.00) and other good and
valuable consideration in hand paid by Assignee, the receipt and sufficiency of
which consideration are hereby acknowledged and confessed, does hereby GRANT,
BARGAIN, SELL, CONVEY, ASSIGN AND DELIVER unto Assignee, all of Assignor’s
right, title and interest in and to the following (collectively, the
“Properties”):

 

(a)                                  All of Assignor’s right, title and interest
in and to the leasehold estates, mineral interests, surface interests and
operating rights interest set forth in Exhibit A, together with each and every
kind and character of right, title, claim or interest which Assignor has in and
to the lands described or referred to in Exhibit A or described or referred to
in, or covered by, an instrument described on Exhibit A (collectively, the
“Lands”), even though Assignor’s

 

--------------------------------------------------------------------------------


 

interests therein may be incorrectly described in or omitted from Exhibit A
(collectively, the “Leases”).

 

(b)                                 All of Assignor’s right, title and interest
in and to all of the oil, gas, water, supply, disposal or injection wells
located on the Lands, whether producing, not producing, shut-in or temporarily
abandoned, including the wells described in Exhibit B (collectively, the
“Wells”);

 

(b)                                 All rights, titles and interests of Assignor
in and to all of the property and rights (collectively, the “Other Rights”)
incident to the Leases, Lands or Wells, including the following:

 

(1)                                  All of Assignor’s right, title and interest
in, to and under, or derived from, all of the contracts, agreements and
instruments by which the Properties are bound, or that relate to or are
otherwise applicable to the Properties, or any of them, or the production of
Hydrocarbons in association therewith, including all operating agreements (other
than that certain Operating Agreement by and among Reef Exploration, L.P., as
“Operator,” and Reef Global Energy VII, L.P. and Reef Global Energy VIII, L.P.,
as “Non-Operators,” dated as of December 1, 2006, which has been terminated),
unitization, pooling and communitization agreements, declarations and orders,
joint venture agreements, farmin and farmout agreements, water rights and
disposal agreements, exploration agreements, participation agreements, exchange
agreements, transportation or gathering agreements, agreements for the sale and
purchase of oil, gas or casinghead gas, processing agreements, and equipment
leases, including the contracts, agreements, instruments and leases described in
Exhibit C (collectively, the “Contracts”); and

 

(2)                                  All of Assignor’s right, title and interest
in and to all of the easements, permits, licenses, servitudes, rights-of-way,
surface leases and other surface rights appurtenant to, and used or held for use
in connection with the Lands, Wells, Contracts or the Equipment, or any of them
(collectively, the “Surface Contracts”);

 

(c)                                  All right, title and interest of Assignor
in and to all personal property, equipment, fixtures and improvements (including
all materials, supplies and surpluses, production facilities, plants, pipelines,
gathering lines and water supply well(s) and systems, and communication devices)
employed or used in connection with, or appurtenant to, the Leases, Lands, Wells
or Other Rights, or any

 

2

--------------------------------------------------------------------------------


 

 

of them, or used or stored in connection with the exploration, development or
operation of the Leases, Lands, Wells or Other Rights or with the production,
treatment, transportation, sale or disposal of Hydrocarbons or water produced
therefrom or attributable thereto, including the equipment described in Exhibit
D (collectively, the “Equipment”);

 

(d)                                 All right, title and interest of Assignor in
and to all Hydrocarbons produced from or attributable to the hereinabove
referenced Properties from and after the Effective Time (or proceeds therefrom);

 

(e)                                  All right, title, and interest of Assignor
in and to all Imbalances relating to the Properties; and

 

(f)                                    All right, title, and interest of
Assignor in and to all lease files; land files; well files; sales contract
files; title and contract files; gas processing files; division order files;
abstracts; title opinions; land surveys; proprietary and non-proprietary
geologic and proprietary geophysical and non-proprietary data (including all
interpretations of such non-proprietary data, but excluding all interpretations
of such proprietary data); non-confidential logs; maps; engineering data and
reports; reserve studies and evaluations; files and all other books, records,
data, files, maps and accounting records related primarily to the hereinabove
referenced Properties, or any of them, or used or held for use primarily in
connection with the maintenance or operation thereof; all technical information
or data in the possession of Assignor; and all of Assignor’s computer records,
relating or pertaining to the hereinabove referenced Properties (collectively,
the “Records”).

 

Notwithstanding the fact that the description of certain Properties on Exhibit A
may contain language limiting the rights in such Properties to certain depths
and/or certain lands, it is the intent of Assignor and Assignee that the
Properties include, and the Properties shall include, all of Assignor’s right,
title and interest in and to all the Lands.

 

TO HAVE AND TO HOLD the Properties unto Assignee, its successors and assigns
forever, subject, however, to the matters set forth herein.

 

ARTICLE II

WARRANTY OF TILE; LIMITATION OF WARRANTIES

 

Section 2.1   Special Warranty. Assignor does hereby bind itself to warrant and
forever defend, all and singular, title to the Properties, subject to the
matters set forth herein, unto Assignee, against every person whomsoever
lawfully claiming or to claim the same or any part thereof, by, through or under
Assignor only, but not otherwise.

 

3

--------------------------------------------------------------------------------


 

Section 2.2   Subrogation. Assignee shall be and is hereby subrogated to all
covenants and warranties of title by parties heretofore given or made to
Assignor or its predecessors in title in respect of any of the Properties.

 

Section 2.3   Subject to Purchase and Sale Agreement.  This Assignment is made
by Assignor and accepted by Assignee subject to the terms, provisions and
conditions of that Purchase and Sale Agreement dated August 17, 2011 (the
“Purchase Agreement”), by and between Assignor and Assignee; provided, however,
third parties may conclusively rely upon this Assignment to vest title to the
Properties in Assignee. Capitalized terms used herein, but not defined herein,
shall have the meanings given to such terms in the Purchase Agreement.

 

ARTICLE III

MISCELLANEOUS

 

Section 3.1   Additional Agreements.  Assignor covenants and agrees to execute
and deliver to Assignee such other and additional instruments and documents as
may be necessary to fully convey the Properties to Assignee.

 

Section 3.2   Successors and Assigns.  All of the provisions hereof shall inure
to the benefit of and be binding upon the respective successors and assigns of
Assignor and Assignee.

 

Section 3.3   Counterparts.  This Assignment may be executed in any number of
counterparts, and each counterpart hereof shall be deemed to be an original
instrument, but all such counterparts shall constitute but one and the same
assignment.

 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment on the
dates of the acknowledgments set forth below, to be effective, however, for all
purposes, as of 7:00 A.M., local time, where the Properties are located, on July
1, 2011 (the “Effective Time”).

 

 

 

ASSIGNOR:

 

 

 

REEF EXPLORATION, L.P.

 

By:

Reef Exploration, GP, LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Michael J. Mauceli

 

Name:

Michael J. Mauceli

 

Title:

Manager

 

 

 

 

 

 

 

REEF GLOBAL ENERGY VII, L.P.

 

By:

Reef Oil & Gas Partners, L.P., its general partner

 

4

--------------------------------------------------------------------------------


 

 

By:

Reef Oil & Gas Partners, GP, LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Michael J. Mauceli

 

Name:

Michael J. Mauceli

 

Title:

Manager

 

 

 

 

 

 

 

REEF GLOBAL ENERGY VIII, L.P.

 

By:

Reef Oil & Gas Partners, L.P., its general partner

 

 

 

 

 

 

 

By:

Reef Oil & Gas Partners, GP, LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Michael J. Mauceli

 

Name:

Michael J. Mauceli

 

Title:

Manager

 

 

 

 

 

 

 

REEF GLOBAL ENERGY IX, L.P.

 

By:

Reef Oil & Gas Partners, L.P., its general partner

 

 

 

 

 

 

 

By:

Reef Oil & Gas Partners, GP, LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Michael J. Mauceli

 

Name:

Michael J. Mauceli

 

Title:

Manager

 

 

 

 

 

 

 

ASSIGNEE:

 

 

 

 

ENERGEN RESOURCES

 

CORPORATION

 

 

 

 

 

 

 

By:

/s/ John S. Richardson

 

Name:

John S. Richardson

 

5

--------------------------------------------------------------------------------


 

 

Title:

President & COO

 

6

--------------------------------------------------------------------------------


 

STATE OF [TX]

§

 

 

§

 

COUNTY OF [DALLAS]

§

 

 

This instrument was acknowledged before me on the 17th day of August, 2011, by
Michael J. Mauceli, Manger of Reef Exploration, GP, LLC, a Texas limited
liability company, as general partner of Reef Exploration, L.P., a Texas limited
partnership, on behalf of said limited partnership.

 

 

 

/s/ Elaine Palmer

GRAPHIC [g14391ks17i001.gif]

Notary Public, State of Texas

My Commission Expires: 6-6-12

 

 

 

STATE OF [TX]

§

 

 

§

 

COUNTY OF [DALLAS]

§

 

 

This instrument was acknowledged before me on the 17th day of August, 2011, by
Michael J. Mauceli, Manger of Reef Oil & Gas Partners, GP, LLC, a Texas limited
liability company, as general partner of Reef Oil & Gas Partners, L.P., a Nevada
limited partnership, as general partner of Reef Global Energy VII, L.P., a
Nevada limited partnership, on behalf of said limited partnership.

 

 

 

/s/ Elaine Palmer

 

Notary Public, State of Texas

 

My Commission Expires: 6-6-12

 

 

 

GRAPHIC [g14391ks17i001.gif]

 

7

--------------------------------------------------------------------------------


 

STATE OF [TX]

§

 

 

§

 

COUNTY OF [DALLAS]

§

 

 

 

This instrument was acknowledged before me on the 17th day of August, 2011, by
Michael J. Mauceli, Manger of Reef Oil & Gas Partners, GP, LLC, a Texas limited
liability company, as general partner of Reef Oil & Gas Partners, L.P., a Nevada
limited partnership, as general partner of Reef Global Energy VIII, L.P., a
Nevada limited partnership, on behalf of said limited partnership.

 

 

 

/s/ Elaine Palmer

GRAPHIC [g14391ks17i001.gif]

Notary Public, State of Texas

My Commission Expires: 6-6-12

 

 

 

STATE OF [TX]

§

 

 

§

 

COUNTY OF [DALLAS]

§

 

 

 

This instrument was acknowledged before me on the 17th day of August, 2011, by
Michael J. Mauceli, Manger of Reef Oil & Gas Partners, GP, LLC, a Texas limited
liability company, as general partner of Reef Oil & Gas Partners, L.P., a Nevada
limited partnership, as general partner of Reef Global Energy IX, L.P., a Nevada
limited partnership, on behalf of said limited partnership.

 

 

/s/ Elaine Palmer

 

Notary Public, State of Texas

 

My Commission Expires: 6-6-12

 

 

 

GRAPHIC [g14391ks17i001.gif]

 

8

--------------------------------------------------------------------------------


 

STATE OF [                ]

§

 

§

COUNTY OF [            ]

§

 

This instrument was acknowledged before me on the                 day
of                         , 2011, by
                                          ,                                  of
Energen Resources Corporation, an Alabama corporation, on behalf of said
corporation.

 

 

 

 

Notary Public, State of Texas

 

My Commission Expires:

 

9

--------------------------------------------------------------------------------

 

 


 

EXHIBIT G

 

FORM OF LETTER IN LIEU OF TRANSFER OR DIVISION ORDER

 

[g14391ks19i001.jpg]

 

[                    ], 2011

 

[                                ]

[                                ]

[                                ]

Attn:  [Mr./Ms.                  ]

 

RE: LETTER-IN-LIEU OF TRANSFER AND DIVISION ORDERS

 

Dear [Mr./Ms.                  ]:

 

Our records indicate that pursuant to division orders, transfer orders, sales
contracts, or other agreements, you are currently disbursing proceeds for
production attributable to the properties listed on the attached Exhibit “A”
(“Subject Properties”) to Reef Exploration, L.P., Reef Global Energy VII, L.P.,
Reef Global Energy VIII, L.P. and/or Reef Global Energy IX, L.P. (hereinafter
collectively referred to as “Reef”).

 

Reef has assigned all of its right, title and interest in and to the Subject
Properties effective July 1, 2011, to Energen Resources Corporation (“Energen”).

 

Effective with [                      ], 2011 production, you are hereby
authorized and directed by Reef to remit all payments attributable to Reef’s
share of production from the Subject Properties directly to:

 

Energen Resources Corporation

605 Richard Arrington Jr. Blvd. North

Birmingham, AL 35203-2707

Tax ID: 63-0808872

 

An assignment is being recorded in the appropriate counties.  We respectfully
request that you waive any requirement that you may have for a copy of the
recorded assignment and immediately proceed with amending your records to
reflect the changes of ownership reflected herein.  PLEASE DO NOT INTERRUPT OR
SUSPEND

 

Energen Resources Corporation, an Energen Company 605 Richard Arrington, Jr.
Boulevard North, Birmingham, AL 35203-2707 205.326.2710

 

--------------------------------------------------------------------------------


 

PAYMENTS.  You may continue to pay until your records have been changed in
accordance with this letter.

 

In consideration of your acceptance of this letter, the execution of which will
serve as an agreement in lieu of executing separate transfer or division orders,
Energen agrees to indemnify, save and hold you harmless from and against any and
all claims demands, actions, judgments, liabilities, losses, costs, charges,
recoveries and other expenses of every nature and character that you sustain by
reason of your making future payments of proceeds to Energen as requested and
authorized pursuant to this letter.

 

Please acknowledge your acceptance of this letter by executing two (2) originals
hereof in the space provided below and returning a fully executed original to
each of Reef and Energen at the following addresses:

 

Energen Resources Corporation

 

Reef Exploration, L.P.

Attention: Ms. Vicki Burt

 

Attention: Walt Dunagin

Division Order Analyst

 

1901 North Central Expressway

605 Richard Arrington Jr. Blvd. North

 

Suite 300

Birmingham, AL 35203-2707

 

Richardson, Texas 75080

Contact Phone No.: 205-326-2594

 

Contact Phone No.: (972) 437-6792 ext 3014

Email: vburt@energen.com

 

Email: [                ]

 

Thank you for your cooperation in expediting this transfer.

 

 

Very truly yours,

 

 

 

 

 

REEF EXPLORATION, L.P.

 

 

By: Reef Exploration, GP, LLC, its general partner

 

 

 

 

 

 

By:

/s/ Michael J. Mauceli

 

 

Name:

Michael J. Mauceli

 

 

Title:

Manager

 

 

 

 

 

REEF GLOBAL ENERGY VII, L.P.

 

 

By: Reef Oil & Gas Partners, L.P., its general partner

 

2

--------------------------------------------------------------------------------


 

 

 

By: Reef Oil & Gas Partners, GP,

 

 

LLC, its general partner

 

 

 

 

 

 

By:

/s/ Michael J. Mauceli

 

 

Name:

Michael J. Mauceli

 

 

Title:

Manager

 

 

 

 

 

REEF GLOBAL ENERGY VIII, L.P.

 

 

By: Reef Oil & Gas Partners, L.P.,

 

 

its general partner

 

 

 

 

By: Reef Oil & Gas Partners, GP,

 

 

LLC, its general partner

 

 

 

 

 

 

By:

/s/ Michael J. Mauceli

 

 

Name:

Michael J. Mauceli

 

 

Title:

Manager

 

 

 

 

 

REEF GLOBAL ENERGY IX, L.P.

 

 

By: Reef Oil & Gas Partners, L.P.,

 

 

its general partner

 

 

 

 

By: Reef Oil & Gas Partners, GP,

 

 

LLC, its general partner

 

 

 

 

 

 

 

 

By:

/s/ Michael J. Mauceli

 

 

Name:

Michael J. Mauceli

 

 

Title:

Manager

 

 

 

 

 

ENERGEN RESOURCES

 

CORPORATION

 

 

 

 

 

By:

/s/ John S. Richardson

 

Name:

John S. Richardson

 

Title:

President & COO

 

3

--------------------------------------------------------------------------------


 

 

AGREED AND ACCEPTED THIS              DAY OF
                                        , 20    . RECORDS WILL BE CHANGED
EFFECTIVE WITH                                         , 20     PRODUCTION
MONTH.

 

[PURCHASER]

 

 

 

 

Signature

 

 

 

Please print the following:

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Contact Phone Number:

 

 

Contact E-mail:

 

 

 

PLEASE SIGN & RETURN A COMPLETE COPY OF THIS LETTER TO BOTH REEF AND ENERGEN. DO
NOT DETACH THE EXHIBITS WHEN RETURNING.

 

If recorded copies of assignments are required, please contact Energen at the
address above.

 

4

--------------------------------------------------------------------------------


 

Exhibit “A”

Subject Properties

 

Settle I D #

 

[Lease/Well] Name

 

[                ]

 

[                            ]

 

[                ]

 

[                            ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF NON-FOREIGN STATUS AFFIDAVIT

 

[NOTE: TO BE REPLICATED FOR OTHER SELLER ENTITIES]

 

NON-FOREIGN STATUS AFFIDAVIT

 

Section 1445 of the Internal Revenue Code of 1986, as amended (the “Code”)
provides that a transferee of a U.S. real property interest must withhold tax if
the transferor is a foreign person. For U.S. tax purposes (including Section
1445 of the Code), the owner of a disregarded entity (which has legal title to a
U.S. real property interest under local law) will be the transferor of the
property and not the disregarded entity.  To inform ENERGEN RESOURCES
CORPORATION, an Alabama corporation (“Transferee”), whose mailing address is 605
Richard Arrington Jr. Blvd. North, Birmingham, Alabama 35203-2707, that
withholding of tax is not required upon the disposition of a U.S. real property
interest by REEF GLOBAL ENERGY VII, L.P., a Nevada limited partnership
(“Transferor”), the undersigned hereby certifies as follows:

 

1.               Transferor is not a foreign corporation, foreign partnership,
foreign trust or foreign estate (as those terms are defined in the Code and the
regulations promulgated thereunder);

 

2.               Transferor is not a disregarded entity as defined in Treasury
Regulations section 1.1445-2(b)(2)(iii);

 

3                  Transferor’s U.S. employer identification number is
[    -            ]; and

 

4.               Transferor’s office address is 1901 North Central Expressway,
Suite 300, Richardson, Texas 75080.

 

Transferor understands that this certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

 

Under penalties of perjury, I declare that I have examined this certificate and,
to the best of my knowledge and belief, it is true, correct, and complete, and I
further declare that I have authority to sign this document on behalf of
Transferor.

 

DATED this [              ], 2011.

 

--------------------------------------------------------------------------------


 

 

REEF GLOBAL ENERGY VII, L.P.

 

By: Reef Oil & Gas Partners, L.P., its general partner

 

 

 

By: Reef Oil & Gas Partners, GP, LLC, its general partner

 

 

 

 

 

By:

/s/ Michael J. Mauceli

 

Name:

Michael J. Mauceli

 

Title:

Manager

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF TERMINATION OF OPERATING AGREEMENT

 

TERMINATION OF OPERATING AGREEMENT

 

THIS TERMINATION OF OPERATING AGREEMENT (this “Termination Agreement”) is
entered into this [      ] day of August, 2011, by and between REEF EXPLORATION,
L.P., a Texas limited partnership (“Operator”), REEF GLOBAL ENERGY VII, L.P., a
Nevada limited partnership, and REEF GLOBAL ENERGY VIII, L.P., a Nevada limited
partnership (collectively, the “Non-Operators”).  Operator and Non-Operators are
sometimes referred to collectively as the “Parties” and, individually, as a
“Party.”

 

RECITALS

 

WHEREAS, Operator and Non-Operators are parties to that certain Operating
Agreement dated December 1, 2006 (the “Operating Agreement”), covering
operations on certain properties located in Glasscock County, Texas; and

 

WHEREAS, Operator and Non-Operators desire to terminate the Operating Agreement.

 

NOW THEREFORE, in consideration of the mutual covenants set forth herein, and
for other valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties hereby terminate the Operating Agreement effective as
of the date first written above.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this agreement as of date first
written above.

 

 

REEF EXPLORATION, L.P.

 

By: Reef Exploration, GP, LLC, its general

 

partner

 

 

 

 

 

By:

/s/ Michael J. Mauceli

 

Name:

Michael J. Mauceli

 

Title:

Manager

 

 

 

REEF GLOBAL ENERGY VII, L.P.

 

By: Reef Oil & Gas Partners, L.P., its

 

general partner

 

By: Reef Oil & Gas Partners, GP, LLC, its

 

general partner

 

 

 

 

 

By:

/s/ Michael J. Mauceli

 

Name:

Michael J. Mauceli

 

Title:

Manager

 

 

 

REEF GLOBAL ENERGY VIII, L.P.

 

By: Reef Oil & Gas Partners, L.P., its

 

general partner

 

By: Reef Oil & Gas Partners, GP, LLC, its

 

general partner

 

 

 

 

 

By:

/s/ Michael J. Mauceli

 

Name:

Michael J. Mauceli

 

Title:

Manager

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.1(v)

 

IMBALANCES

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.1(w)

 

AFES

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.1(x)

 

PREFERENTIAL PURCHASE RIGHTS AND CONSENTS TO ASSIGN

 

PREFERENTIAL PURCHASE RIGHTS:

 

None.

 

CONSENTS TO ASSIGN:

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.3

 

SUSPENSE FUNDS

 

NAME

 

AMOUNT IN SUSPENSE

 

 

 

 

 

HEIRS AND ASSIGNS OF A.H.GOOCH

 

$

613,197.04

 

 

--------------------------------------------------------------------------------